Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

BY AND AMONG

RUTH’S CHRIS STEAK HOUSE, INC.

THOMAS J. MORAN, Jr.,

individually

AND

PRIME STEAK – CHICAGO, INC.,

a Louisiana Corporation;

PRIME STEAK – TROY, L.L.C.,

a Louisiana Limited Liability Company;

PRIME STEAK – JACKSONVILLE, L.L.C.,

a Louisiana Limited Liability Company;

PRIME STEAK – NORTHBROOK, L.L.C.,

a Louisiana Limited Liability Company;

PRIME STEAK – PONTE VEDRA, L.L.C.,

a Louisiana Limited Liability Company;

PRIME STEAK – DETROIT, INC.,

a Louisiana Corporation;

T.J. MORAN AND ASSOCIATES, INC.,

a Louisiana Corporation;

PRIME STEAK – MEMPHIS, INC.,

a Tennessee Corporation

and

BEKMET, INC.,

a Tennessee Corporation

AND

CAPITAL CITY RESTAURANTS, INC.,

a Louisiana Corporation,

as Intervenor



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I DEFINITIONS

   2

ARTICLE II PURCHASE AND SALE OF ASSETS

   5

2.1

  

Purchased Assets

   5

2.2

  

Excluded Assets

   7

2.3

  

No Liens

   7

2.4

  

Assumed Liabilities

   7

2.5

  

Shared Liabilities

   8

2.6

  

Payment of Liabilities

   9

ARTICLE III PURCHASE PRICE

   9

3.1

  

Purchase Price

   9

3.2

  

Adjustments to Purchase Price

   9

3.3

  

Allocation of the Purchase Price Among the Assets

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS

   10

4.1

  

Capacity

   10

4.2

  

Organization

   10

4.3

  

Requisite Power and Authority

   10

4.4

  

Absence of Breach

   10

4.5

  

Ownership of Assets

   11

4.6

  

Condition of Assets; Inventory; Warranties

   11

4.7

  

Compliance; Licenses and Permits

   11

4.8

  

Contracts

   12

4.9

  

Trade Payables

   12

4.10

  

Inventory

   12

4.11

  

Real Property Leases

   12

4.12

  

Easements

   14

4.13

  

Proprietary Rights

   14

4.14

  

Other Property

   14

4.15

  

Insurance

   14

4.16

  

Financial Statements

   14

4.17

  

No Assignments

   15

4.18

  

Taxes

   15

4.19

  

No Violations

   15

4.20

  

Business Names

   15

4.21

  

Brokers’ Fees and Expenses

   15

4.22

  

Litigation

   15

4.23

  

Labor Matters

   15

4.24

  

Benefit Plans and ERISA

   16

4.25

  

Environmental Matters

   17

4.26

  

Full Disclosure

   17

4.27

  

Shareholder/Member Approval

   17

ARTICLE V REPRESENTATION AND WARRANTIES OF PURCHASER

   18

5.1

  

Organization of Purchaser

   18

 

i



--------------------------------------------------------------------------------

5.2

  

Requisite Power and Authority

   18

5.3

  

Absence of Breach

   18

5.4

  

Brokers Fees and Expenses

   18

5.5

  

Inspection

   19

ARTICLE VI COVENANTS

   19

6.1

  

Preservation of Business and Relationships; Insurance

   19

6.2

  

Prohibited Transactions

   19

6.3

  

Purchaser’s Access to Premises, Employees and Information; Confidentiality

   20

6.4

  

Consents

   20

6.5

  

No Negotiations

   20

6.6

  

Notification of Certain Matters

   21

6.7

  

Confidential Information

   21

6.8

  

Noncompetition

   22

6.9

  

Purchaser Guarantee

   23

6.10

  

Baton Rouge Franchise Rights/Purchase Option

   23

6.11

  

Real Estate Matters

   23

6.12

  

Environmental Matters

   24

6.13

  

Inventory Assessment

   25

6.14

  

Real Property Lease Notices

   25

6.15

  

Further Assurances

   25

ARTICLE VII CONDITIONS TO PURCHASER’S OBLIGATIONS

   25

7.1

  

Representations and Warranties True at Closing

   25

7.2

  

Obligations Performed

   25

7.3

  

Authorizations, Consents, Licenses, Permits and Approvals

   25

7.4

  

Closing Documents

   26

7.5

  

Intentionally Omitted

   26

7.6

  

Seller’s Deliveries

   26

7.7

  

Intentionally Omitted

   27

7.8

  

No Challenge

   27

7.9

  

No Material Adverse Effect

   27

7.10

  

Minimum Inventory and Working Cash Level

   27

7.11

  

Failure to Obtain Lessor’s Consent

   27

7.12

  

Due Diligence Matters

   27

7.13

  

Real Estate Matters

   27

7.14

  

Assignments

   28

7.15

  

Staged Closing

   28

ARTICLE VIII CONDITIONS TO EACH SELLER’S OBLIGATIONS

   28

8.1

  

Representations and Warranties True at Closing

   28

8.2

  

Obligations Performed

   28

8.3

  

Purchaser’s Deliveries

   28

8.4

  

No Challenge

   28

8.5

  

Shareholder/Member Approval

   29

8.6

  

No Material Adverse Effect

   29

ARTICLE IX THE CLOSING

   29

9.1

  

Time and Place

   29

9.2

  

Closing Deliveries

   29

9.3

  

Payment of Purchase Price

   30

 

ii



--------------------------------------------------------------------------------

9.4

  

Transfer of Title

   30

9.5

  

Intentionally Omitted

   30

9.6

  

Power of Attorney

   30

9.7

  

Closing Costs

   31

9.8

  

Employee Matters

   31

9.9

  

Termination of the Franchise Agreements

   32

9.10

  

Bulk Sales Laws

   32

9.11

  

Risk of Loss

   32

9.12

  

Insurance Prepayments

   32

9.13

  

Gift Certificates

   32

9.14

  

Working Cash

   33

9.15

  

Deposits, Pre-paid Expenses, Etc.

   33

9.16

  

Staged Closing

   33

ARTICLE X TERMINATION AND SPECIFIC PERFORMANCE

   33

10.1

  

Termination

   33

10.2

  

Effects of Termination

   34

10.3

  

Specific Performance

   34

ARTICLE XI INDEMNIFICATION

   35

11.1

  

Indemnification by Seller

   35

11.2

  

Personal Guaranty of Moran

   35

11.3

  

Indemnification by Purchaser

   35

11.4

  

Escrow

   35

11.5

  

Notice and Defense of Third Party Claims

   36

11.6

  

Survival

   36

ARTICLE XII ADDITIONAL ESCROW AGREEMENTS AND STOCK SALE OPTION

   37

12.1

  

Additional Escrow Agreements

   37

12.2

  

Closing of Escrowed Location

   37

12.3

  

Purchase Price

   38

12.4

  

Release From Escrow

   38

12.5

  

Stock Sale

   38

ARTICLE XIII MISCELLANEOUS PROVISIONS

   38

13.1

  

Severability and Operation of Law

   38

13.2

  

Modification

   39

13.3

  

Extension; Waiver

   39

13.4

  

References

   39

13.5

  

Headings

   39

13.6

  

Governing Law; Jurisdiction; Service of Process

   39

13.7

  

Public Announcements

   40

13.8

  

Mutual Participation

   40

13.9

  

Assignment, Survival and Binding Agreement

   40

13.10

  

Counterparts

   40

13.11

  

Notices

   40

13.12

  

Attorneys’ Fees

   41

13.13

  

Entire Agreement, No Third Party and Beneficiaries

   41

13.14

  

Post-Closing Obligations

   41

13.15

  

Signatures

   42

 

iii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit “A”    List of Sellers Exhibit “A-1”    Level of Inventory Exhibit “B”
   Form of Estoppel Certificate and Consent to Assignment Exhibit “C”    Form of
Bill of Sale Exhibit “D”    Form of Assignment of Lease Exhibit “E”    Form of
Confidentiality and Non Competition Agreement and Form of Confidentiality and
Non Competition Agreement (Louisiana) Exhibit “F”    Form of Guaranty Exhibit
“G”    Form of Consent Agreement

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 2.1(a)-1    Real Estate Leases Schedule 2.1(a)-2    Potential Leases on
Immovable (Real) Property Schedule 2.1(a)-3    List of Franchise Agreements and
Settlement Agreement from Illinois Litigation Schedule 2.1(b)    Leasehold
Improvements Schedule 2.1(c)    Easements Schedule 2.1(d)    Equipment in
Restaurants Schedule 2.1(e)    Equipment Leases Schedule 2.1(g)    Trade Names
Schedule 2.1(h)    Assigned Contracts Schedule 2.1(i)    Licenses, Permits, etc.
Schedule 2.2(e)    List of Personal Memorabilia Items Schedule 2.3    Liens
Schedule 2.4(a)    Assumed Liabilities Schedule 3.3    Purchase Price Allocation
Schedule 4.2    Good Standing Certificates Schedule 4.5    List of Agreements to
Sell, License, Assigned Assets Schedule 4.8(a)    Material Contracts Schedule
4.8(b)    Material Contracts where Moran or any Affiliate of Moran has an
Interest Schedule 4.11    Parking Plan Schedule 4.18    Tax Disputes Schedule
4.22    Litigation (Pending/Threatened) Schedule 4.23(b)    Employee List
Schedule 4.24-1    Employee Benefit Plans Schedule 4.24-2    List of Employees
having a “Qualifying Event under COBRA” Schedule 4.24-3    Participants in
Health Plan Schedule 5.1    List of States where Purchaser is Doing Business/in
Good Standing Schedule 6.10(b)    Option Property Description Schedule 7.14   
Assignments Schedule 9.2(k)    Real Property Lease Amendments/Modifications
Schedule 12.1    Location Escrow Agreement Allocations Schedule 13.11   
Sellers’ Notice Addresses

 

v



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) made this 24th day of April,
2006, by and among Ruth’s Chris Steak House, Inc. (“RCSH”), a Delaware
corporation, and, if applicable, one or more affiliates to whom it may assign
its purchase rights before closing including, without limitation, RCSH
Operations, L.L.C., a Louisiana limited liability company (“RCSH LLC”) and RCSH
Operations, Inc., a California corporation (“RCSH Inc.”) (collectively, RCSH,
its assignees, RCSH LLC and RCSH Inc. being referred to hereinafter as the
“Purchaser”); THOMAS J. MORAN, Jr., individually and as the sole equity owner in
each corporate Seller and as the 99% membership owner in each limited liability
company Seller (“Moran” and as a “Seller”); and the following entities (each
also a “Seller” and collectively with Moran the “Sellers”): PRIME STEAK –
CHICAGO, INC., a Louisiana Corporation; PRIME STEAK – TROY, L.L.C., a Louisiana
Limited Liability Company; PRIME STEAK – JACKSONVILLE, L.L.C., a Louisiana
Limited Liability Company; PRIME STEAK – NORTHBROOK, L.L.C., a Louisiana Limited
Liability Company; PRIME STEAK – PONTE VEDRA, L.L.C., a Louisiana Limited
Liability Company; PRIME STEAK – DETROIT, INC., a Louisiana Corporation; T.J.
MORAN AND ASSOCIATES, INC., a Louisiana Corporation; PRIME STEAK – MEMPHIS,
INC., a Tennessee Corporation and BEKMET, INC., a Tennessee Corporation. Also
appearing herein, as Intervenor, is CAPITAL CITY RESTAURANTS, INC., a Louisiana
Corporation.

W I T N E S S E T H:

WHEREAS, Moran and some or all of the Sellers listed on Exhibit “A” have
previously acquired franchise rights relating to the ownership, operation and
development of one or more Ruth’s Chris Steak House franchise restaurants in
Florida, Illinois, Michigan and Tennessee (the foregoing right of each Seller
being referred to hereinafter as “such Seller’s Franchise Rights” or “its
Franchise Rights”) (a) pursuant to the documents set forth on Schedule 2.1(a)-3
beside its name as amended, supplemented or otherwise modified from time to time
and (b) pursuant to any other agreements, side letters or settlements or other
grants of such franchise rights however evidenced (with respect to each Seller,
“such Seller’s Franchise Agreement” or “its Franchise Agreement” and with
respect to all Sellers, collectively, the “Franchise Agreements”);

WHEREAS, each Seller (other than Moran, who owns a 100% interest in each of the
corporate Sellers and a 99% membership interest in each of the limited liability
company Sellers and T.J. Moran and Associates, Inc., which owns a 1% interest in
each of the limited liability company Sellers) currently owns and operates a
Ruth’s Chris Steak House franchised restaurant pursuant to such Seller’s
Franchise Agreement or may have a contingent right to own and operate a Ruth’s
Chris Steak House franchised restaurant (with respect to each Seller, “such
Seller’s Business” or “its Business” and with respect to all Sellers,
collectively, the “Business”) in the location specified beside its name on
Schedule 2.1(a)-3;

 

1



--------------------------------------------------------------------------------

WHEREAS, each Seller desires to sell to Purchaser and Purchaser desires to
purchase from each Seller such Seller’s Assets (as hereinafter defined);

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged hereby, the
parties agree as follows:

ARTICLE I

DEFINITIONS

For the purpose of this Agreement the following terms shall have the following
meanings:

“Affiliate” means, when used with respect to a specific Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.

“Closing” means the consummation of the transactions contemplated by this
Agreement on the terms and conditions set forth herein whether on or before the
Initial Closing Date or during the Escrow Period.

“Closing Date” means with respect to each Seller’s Assets (as defined in
Section 2.1) the date on which the parties agree that the Closing will occur,
but in no event later than the close of business on or before the date that is
60 days following the date of this Agreement unless (a) such date is extended in
writing by the mutual agreement of the parties or (b) if the lessor of any
Seller has failed to execute either the estoppel certificate or has not
otherwise consented to the Assignment of Leases in the form attached hereto or
in such other form as is reasonably acceptable to the Purchaser within such 60
day period then the period for Closing shall automatically be extended to the
close of business on the date that is 120 days following the date of this
Agreement. In the event of an Escrowed Closing pursuant to Section 12.1 hereof,
then (i) the “Closing Date” for the sale of each Escrowed Location shall be
extended in accordance therewith and shall mean the date the Closing conditions
set out in Section 12.2 are satisfied with respect thereto and (ii) the term
“Closing Date” as used in this Agreement shall mean, collectively, the Initial
Closing Date and the Closing Date for each Escrowed Location. “Closing
Documents” has the meaning provided in Section 9.2.

“Code” means the Internal Revenue Code of 1986, as amended.

“Escrowed Closing” means the closing of certain of the Assets, the Escrow
Documents and an allocated portion of the Purchase Price in escrow pursuant to
the terms of Section 12.1 hereof.

 

2



--------------------------------------------------------------------------------

“Escrow Documents” means any of the Closing Documents or other agreements
executed on the Initial Closing Date and relating specifically to an Escrowed
Location.

“Escrowed Location” shall mean any of the restaurant locations and related
assets constituting part of the Assets that become subject to the Escrowed
Closing.

“Escrow Period” shall mean the period commencing on the day immediately
following the Initial Closing Date and ending on the 150th day from the date of
this Agreement.

“Employee Benefit Plan” means that term as defined by Section 3(3) of the ERISA,
or any other bonus, profit sharing, pension, retirement compensation, deferred
compensation, stock option, stock purchase, fringe benefit, severance,
post-retirement, scholarship, disability, sick leave, vacation, individual
employment, commission, bonus, payroll practice, retention, severance, or other
plan, agreement, policy, trust fund or arrangement for the benefit of current or
former directors or employees of any Seller and any of Seller’s current or
former Affiliates or ERISA Affiliates or any other persons currently or formerly
performing services for any Seller and any of Seller’s current or former
Affiliates or ERISA Affiliates, and/or beneficiaries of any such persons.

“Environmental Law” means any and all applicable laws, rules, regulations,
codes, ordinances and agreements issued, promulgated or entered into by any
Governmental Authority relating in any way to the environment, the preservation
or reclamation of natural resources, the management, release or threatened
release of any Hazardous Material or to health and safety matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any person that, together with any Seller, would be or
was at any time treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA and any general partnership of which Seller is or has been
a general partner.

“Final Closing Date” means the date the last Escrowed Location, the related
Escrowed Documents and the allocated portion of the Purchase Price are released
from escrow.

“Franchise Rights” means any and all rights relating to the ownership, operation
and development of one or more Ruth’s Chris Steak House franchise restaurants
pursuant to the Franchise Agreements.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, and other pollutants of any nature,
including without limitation those relating to grease traps and hood vent and
smoke emissions from any stove, oven, boiler or other cooking device, regulated
pursuant to any Environmental Law.

“Initial Closing Date” means the Closing Date occurring within 120 days after
the date of this Agreement.

“Knowledge” or similar terms used in this Agreement with respect to a Seller
means: the extent of the knowledge, as of the Closing Date, of (i) Thomas J.
Moran, Jr., (ii) Stan Harris or (iii) any individual who is serving or has at
any time since January 1, 2004, served as the chief executive officer, the chief
financial officer, the chief operating officer, the chief accounting officer,
the chief legal officer, general counsel, regional manager and with respect to
Section 4.6 and 4.7 hereof, the general manager of a corporate or limited
liability company Seller. For purposes of this definition, an individual shall
be deemed to have “knowledge” of a particular fact, circumstance or other matter
if (x) such individual is or at any time was actually aware of such fact,
circumstance or other matter, or (y) a prudent individual could reasonably be
expected to discover or otherwise become aware of such fact, circumstance or
other matter within the scope and performance of the relevant individual’s
duties.

“Leased Premises” means, with respect to each Seller, the land and improvements
leased or subleased by such Seller pursuant to the Real Property Leases (as
hereinafter defined) executed by such Seller for the purpose of operating and
conducting its Business.

“Liens” means any lien, mortgage, pledge, negative pledge, assessment, security
interest, lease, adverse claim, levy, charge or other encumbrance of any kind,
or any conditional sale contract, title retention contract or any option, right
of first refusal or similar preferential right of acquisition or other agreement
to grant any of the foregoing.

“Material Adverse Effect” means on or before the Initial Closing Date any change
in or effect on the Business or Assets of the Sellers that individually or
together with any other change or effect has an adverse impact upon the
Business, Assets, operations, properties (excluding intangible properties),
condition (financial or otherwise), liabilities, prospects or regulatory status
of the Sellers in excess of $370,000 in the aggregate.

 

4



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, partnership, joint venture,
trust, incorporated or unincorporated association, joint stock company,
government (or any agency or political subdivision thereof) or other entity of
any kind.

“WARN Act” means the Worker Adjustment and Retraining Notification (WARN) Act,
29 U.S.C. §2101 et. seq.

ARTICLE II

PURCHASE AND SALE OF ASSETS

2.1 Purchased Assets. Subject to and upon the terms and conditions set forth
herein (including, without limitation Section 12.1 hereof), at the Closing each
Seller shall convey, sell, assign, transfer and deliver to Purchaser and
Purchaser shall purchase, acquire and accept all of such Seller’s right, title
and interest in and to all of such Seller’s tangible and intangible assets used,
held for use or in any way relating to its Business other than the Excluded
Assets (as hereinafter defined) (each Seller’s assets being collectively
referred to hereinafter as “such Seller’s Assets” or “its Assets”, and all of
the Sellers’ assets being collectively referred to hereinafter as the “Assets”),
including without limitation:

(a) The rights and benefits accruing to such Seller as lessee under any
immovable (real) property lease and/or sublease relating to such Seller’s
Business, each of which is listed on Schedule 2.1(a)-1, together with any leases
which may be executed on the immovable (real) property listed on Schedule
2.1(a)-2 (each a “Real Property Lease” and collectively the “Real Property
Leases”) and all options or rights to purchase or otherwise acquire the
immovable (real) property that is, or may hereafter become, subject to the Real
Property Leases or that is, or may hereafter become, contiguous to such
immovable (real) property;

(b) All leasehold improvements, fixtures, constructions, component parts and
other immovable (real) property owned by such Seller and located on the Leased
Premises, including without limitation those items listed on Schedule 2.1(b)
(collectively, the “Leasehold Improvements”) and all architectural plans and
mechanical drawings related to the Leasehold Improvements;

(c) All easements, servitudes, privileges, rights-of-way and other real rights
of such Seller pertaining to or accruing to the benefit of the Leased Premises,
including without limitation those items listed on Schedule 2.1(c)
(collectively, the Easements”);

(d) All machinery (including without limitation all computer hardware used in
connection with the operation and maintenance of its Business), kitchen and
other appliances, equipment, furniture, vehicles, smallwares, utensils,
glassware, table cloths, spare parts, tools, supplies, and other corporeal
(tangible), movable (personal) property located on the Leased Premises or
otherwise relating to such Seller’s Business, including without limitation those
items listed and described on Schedule 2.1(d) (collectively, the “Equipment”);

(e) The rights and benefits accruing to such Seller as lessee under any leases
and/or subleases for equipment, machinery, appliances or other corporeal
(tangible), movable

 

5



--------------------------------------------------------------------------------

(personal) property used in the operation of its Business (each an “Equipment
Lease” and collectively the “Equipment Leases”), each of which is listed on
Schedule 2.1(e);

(f) All of such Seller’s inventory, including without limitation all perishable
and non-perishable meats, fish, poultry, vegetables, and other foodstuffs,
beverages, including without limitation all liquor, beer and wine (to the extent
the transfer of liquor, beer and wine is not prohibited by applicable law),
paper goods, condiments and other items held for sale or consumption in
connection with such Seller’s Business (the “Inventory”);

(g) Such Seller’s Business as a going concern, its Franchise Rights, all of the
rights and benefits (but not its obligations or liabilities) under its Franchise
Agreements, all intellectual property of such Seller, including without
limitation, all trademarks, service marks, rights to computer software, trade
secrets (including, without limitation, recipes) and trade names (whether
acquired from Purchaser, an Affiliated franchisor or otherwise), (including
without limitation all of the Seller’s right to do or develop business as a
Ruth’s Chris Steak House restaurant), including without limitation the trade
names listed on Schedule 2.1(g), goodwill and other intangible assets
(collectively, “Intellectual Property”) but expressly excluding the “Ruth’s
Chris Steak House” franchise for the Baton Rouge, LA location and the other
restaurant interests of Moran in “Ninfa’s Mexican Restaurant”, “T.J. Ribs”,
“Ruffino’s” and “Montana’s Rib and Chop House”;

(h) All claims and rights of such Seller under all agreements, contracts,
software license agreements, purchase and sale orders and other executory
contracts and commitments of such Seller arising from or relating to its
Business, including without limitation and those listed on Schedule 2.1(h) (each
an “Assigned Contract” and collectively the “Assigned Contracts”) and all
accrued or prepaid advertising rights;

(i) All licenses, permits, consents, use agreements, approvals, authorizations
and certificates of any Governmental Authority to the extent they relate to such
Seller’s Business (collectively, the “Licenses”), in each case to the extent
transferable by the Seller, including without limitation those listed on
Schedule 2.1(i);

(j) All files, operating manuals and correspondence pertaining to the Equipment;
all customer and potential customer lists; mailing lists; all files pertaining
to current and potential vendors and suppliers; all price lists; all advertising
materials; and copies, certified by an officer of such Seller, of all other
financial records, business books, records, ledgers, files, documents, business
plans, budgets, financial statements, correspondence, creative materials,
advertising and promotional materials, corporate policy documents, menus,
training manuals, recipes, recipe manuals, and/or any other corporate manuals
relating to its Business (collectively, the “Books and Records”);

(k) All of such Seller’s right, title and interest in and any right to lease the
property identified on Schedule 2.1(a)-2;

(l) All of such Seller’s right, title and interest in and to its telephone
numbers and the directory advertising for such telephone numbers, to the extent
assignable;

 

6



--------------------------------------------------------------------------------

(m) Except as provided in Section 2.2(c), all claims, security and other
deposits, prepayments, prepaid expenses, refunds, causes of action, choses in
action, rights of recovery, warranty rights, rights of set off, and rights of
recoupment of such Seller (including any such item relating to the payment of
taxes other than income taxes) and all federal, state and local franchise and
property tax credits (“Claims”); and

(n) Each Seller’s normal operating level of cash contained in such Seller’s
working cash banks, which shall be not less than $1,000 per restaurant (the
“Working Cash”).

2.2 Excluded Assets. Notwithstanding anything in Section 2.1 hereof to the
contrary, the term “Assets” shall exclude the following (“Excluded Assets”):

(a) The corporate minute books and stock ledgers of each Seller;

(b) All assets related to any pension, profit sharing, stock bonus, stock
option, thrift or other retirement plan; medical, hospitalization, dental, life,
disability, vacation or other insurance or benefit plan; employee stock
ownership, deferred compensation, stock ownership, stock purchase, bonus,
benefit or other incentive plan; severance plan; or other similar plan relating
to each Seller or its employees;

(c) All claims and rights of each Seller under all accounts receivable and
credit card company payments relating to such Seller’s Business prior to Closing
and all deposits and security in respect of any Real Property Leases;

(d) Except for Working Cash, any other cash on hand, cash in each Seller’s bank
accounts and escrow accounts and cash equivalents;

(e) Personal memorabilia owned by Moran on display in the various restaurants
and as appearing on Schedule 2.2(e) other than any pictures or memorabilia
directly depicting Ruth Fertel or directly related to Ruth Fertel or Purchaser;

(f) Sellers’ or Moran’s interests in “Ninfa’s Mexican Restaurant”, “T.J. Ribs”,
“Ruffino’s” and “Montana’s Rib and Chop House” restaurants;

(g) That certain life insurance policy on the life of Thomas J. Moran, Jr.,
owned by Bekmet, Inc.; and

(h) The co-operative apartment in Chicago, Illinois at 1120 North Lakeshore
Drive, Chicago, Illinois 60611.

2.3 No Liens. The Assets will be transferred and sold to Purchaser at Closing
free and clear of all Liens except for those Liens disclosed on Schedule 2.3;
provided that such Liens disclosed on Schedule 2.3 are terminated on or prior to
the Closing Date.

2.4 Assumed Liabilities.

(a) Except as otherwise provided in this Agreement, subject to and in accordance
with the terms and provisions of this Agreement, at the Closing, Purchaser will

 

7



--------------------------------------------------------------------------------

assume the payment and performance obligations of each Seller that accrue
following the Closing Date for such Seller’s Assets under all contracts,
customer orders, leases, licenses and purchase orders relating to such Seller’s
Business and listed on Schedule 2.4(a) to this Agreement (collectively, the
“Assumed Liabilities”). Purchaser shall not be liable for amounts outstanding
under any contracts listed on Schedule 2.4(a) which (a) have accrued prior to
the Closing Date for such Seller’s Assets or (b) relate to business other than
Seller’s Business.

(b) Except for the Assumed Liabilities and Purchaser’s pro rata portion of any
Shared Liabilities (as hereinafter defined), it is expressly understood and
agreed that Purchaser will not be liable for any obligations, liabilities,
contracts, debts, claims, costs, expenses, agreements or understandings of any
kind or nature whatsoever arising from, attributable or related to any Seller or
the operation of its Business or the ownership or use of such Seller’s Assets or
any Leased Premises, including without limitation (i) any such liability arising
from events or occurrences prior to the Closing of such Seller’s Assets,
(ii) any such liability arising out of the employment, terms or conditions of
employment, or termination of employment of any Person, or the failure to employ
any Person, (iii) any such liability for any period of time for federal, state
or local taxes, penalties or interest (including without limitation any property
or sales tax liability, penalty or interest) and (iv) any such liability for
expenses, debts or obligations incurred within or outside the ordinary course of
business. Anything to the contrary contained herein notwithstanding, Purchaser
shall neither assume nor have any obligations or liabilities whatsoever in
respect of any environmental matter, any immigration matter or any employment
matter including, without limitation, severance, the Worker Adjustment and
Retraining Act, income tax withholding, payroll and/or unemployment tax,
workers’ compensation, salary or consulting fees, pension, profit-sharing,
accrued, earned or unused vacation or sick leave, health insurance or any other
employee or employee benefit liabilities in respect of any employees,
consultants or independent contractors or any Employee Benefit Plan, including,
without limitation any contribution, tax, lien, penalty, cost, interest, claim,
loss, action, suit, damage, cost assessment, withdrawal liability, liability to
the Pension Benefit Guaranty Corporation (the “PBGC”), liability under
Section 412 of the Internal Revenue Code, as amended (the “Code”) or Section 102
(a)(2) of ERISA or other similar liability or expense of any Seller and
Purchaser shall not become a party to any Employee Benefit Plan as a result of
any of the transactions contemplated by this Agreement.

2.5 Shared Liabilities. The following liabilities and obligations relating to
the Business and the Assets (the “Shared Liabilities”) shall be shared between
Purchaser and each Seller as follows:

(a) Utility charges that relate to billing periods beginning before the Closing
Date for such Seller’s Assets and ending after the Closing Date for such
Seller’s Assets, shall be allocated on the basis of measured utility usage
before and after such Closing Date (if meter or other measured service readings
are made at such time) or otherwise on the basis of the proportional number of
calendar days in the relevant billing period before and after such Closing Date;

(b) Rentals and other fees, charges and costs, including without limitation
common area maintenance fees and administrative fees payable under the Real
Property Leases and Equipment Leases that relate to lease periods beginning
before and ending after the Closing

 

8



--------------------------------------------------------------------------------

Date of such Seller’s Assets shall be allocated between the parties on the basis
of the proportional number of calendar days in the relevant lease period before
and after such Closing Date; and

(c) Ad valorem property, real estate and similar taxes shall be allocated on the
basis of the proportional number of calendar days in the relevant tax year
before and after the Closing Date of such Seller’s Assets. Such taxes shall be
based on the 2005 assessment for the purpose of calculating the Purchase Price
under Section 3.3(a), provided, that the Sellers shall indemnify Purchaser to
the extent that Sellers’ actual pro rated 2006 assessed taxes are greater than
the estimate.

2.6 Payment of Liabilities. If any party pays all or any portion of any
liabilities for which another party is entirely or partially responsible
hereunder (including without limitation any Shared Liabilities), the responsible
party will promptly (but in no event later than 30 days after demand by the
paying party) reimburse the paying party for its portion of that payment,
provided that any demand for reimbursement shall be accompanied by appropriate
evidence of payment thereof.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. As consideration for the Assets, the Business and the
execution of the Noncompetition Agreements by Moran, Purchaser will pay on the
Initial Closing Date an amount equal to THIRTY-SEVEN MILLION AND NO/100 DOLLARS
($37,000,000.00) as such amount may be adjusted pursuant to Section 3.2 (as
adjusted, the “Purchase Price”), less any amount required to be escrowed under
Section 12.1, to be distributed among and paid by wire transfer of same day
funds to each respective Seller according to Schedule 12.1 attached hereto. Each
Seller will provide Purchaser with a receipt for its portion of the Purchase
Price in form and substance satisfactory to Purchaser.

3.2 Adjustments to Purchase Price. The Purchase Price shall be decreased as
follows:

(a) by any amounts representing any Seller’s portion of the Shared Liabilities
if unpaid at or prior to Closing, in which case Purchaser will assume
responsibility for paying such amounts to the payee; or

(b) by an aggregate amount representing the total of all adverse impacts of any
change in or effect on the Business or Assets of the Sellers from the Balance
Sheet Date through the Closing Date unless the total of such amounts does not
exceed $50,000.

Each Seller’s portion of the Purchase Price set forth on Schedule 3.3 will be
reduced or increased as appropriate, by the amount allocated to such Seller in
connection with an adjustment to Purchase Price made under this Section 3.2.

3.3 Allocation of the Purchase Price Among the Assets. The Purchase Price shall
be allocated, for tax purposes, among each item or class of the Assets pursuant
to a Schedule 3.3 to be agreed upon by Purchaser and Sellers on or before the
Initial Closing Date. Seller and Purchaser shall prepare and file any notice or
other filings required pursuant to Section 1060 of

 

9



--------------------------------------------------------------------------------

the Code, and any such notices or filings will be prepared based on the
allocation set forth on Schedule 3.3. Purchaser agrees to send to the Seller any
forms required to be filed with respect to this transaction prior to filing such
form with the Internal Revenue Service.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, each Seller represents and warrants to
Purchaser as follows, each of which warranties and representations is material
to and is relied upon by Purchaser:

4.1 Capacity. Moran is a competent, major domiciled in Palm Beach County, State
of Florida.

4.2 Organization. Each corporate or limited liability company Seller (a) is duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization as set forth in Schedule 4.2, (b) has all
requisite power to carry on its Business as it is now being conducted and to own
and operate its Assets, and (c) is duly qualified to transact business and is,
or by the Closing Date of such Seller’s Assets will be, in good standing in all
states reflected on Schedule 4.2 beside its name, which are the only states in
which the ownership or leasing of such Seller’s property or the conduct of its
Business make such qualifications necessary.

4.3 Requisite Power and Authority. Such Seller has the requisite power and
authority to execute and deliver this Agreement and each of the Closing
Documents (as hereinafter defined) to which such Seller is or will be a party
and to consummate the transactions contemplated hereby and thereby. All action
of such Seller, including without limitation any vote or written consent of its
shareholders or members, as appropriate, necessary to authorize the execution,
delivery and performance of this Agreement, including without limitation those
documents, instruments, and certificates set forth in Sections 7.6 and 9.2 has
been duly taken or, prior to the Closing, will have been taken, and this
Agreement has been duly executed and delivered by such Seller. This Agreement is
a valid and binding agreement, enforceable against such Seller in accordance
with its terms.

4.4 Absence of Breach. The execution and delivery by such Seller of this
Agreement and the Closing Documents to which it is or will be a party, and the
consummation by such Seller of the transactions contemplated thereby will not
(a) result in or constitute a default, breach or violation of any of the terms,
conditions or provisions of the Articles of Incorporation, Articles of
Organization, Bylaws, or Operating Agreement, as the case may be, of such
Seller; (b) violate any provision of, or require any consent, authorization or
approval (other than those that have been obtained or will be obtained prior to
Closing by such Seller) under any judicial, administrative or arbitration order,
award, judgment, writ, injunction or decree applicable to, or any governmental
permit or license issued to, such Seller; or (c) conflict with, result in a
breach of, constitute a default or event of default (whether by notice or the
lapse of time or both) under or accelerate or permit the acceleration of the
performance required by such Seller, or require any consent, authorization, or
approval (other than those that have been

 

10



--------------------------------------------------------------------------------

obtained or will be obtained prior to Closing by such Seller) under any material
indenture, Lien, lease, instrument or other agreement, written or oral, to which
such Seller is a party or by which such Seller or any of the Assets or Leased
Premises of such Seller may be bound.

4.5 Ownership of Assets. Such Seller is the lawful owner of and has good and
marketable title to its Assets, free and clear of all Liens, except those listed
on Schedule 2.3, and upon the Closing, Purchaser will be vested with good and
marketable title to such Seller’s Assets, free and clear of and all Liens, and
free of any transferee and/or successor liabilities. No other Person, including
without limitation any current or former spouse(s) or Affiliates of such Seller,
owns or is a part owner of any other assets, trade secrets, contracts, leases,
property or other rights that are material to the conduct of such Seller’s
Business and are not being transferred pursuant to this Agreement. No agreements
exist to sell, assign, lease, or license, any of such Seller’s Assets except
those listed and described on Schedule 4.5. No person other than such Seller or
another Seller owns, is a party to or has any interest in any of the Franchise
Agreements or Franchise Rights or any other agreement or instrument with the
Purchaser or any Affiliate of the Purchaser which conveys franchise rights, area
development rights or other similar rights with regard to the development of
Ruth’s Chris Steak House restaurants. Such Seller’s Assets constitute all of the
assets and property used by such Seller in the operation of its Business.

4.6 Condition of Assets; Inventory; Warranties. To each Sellers’ Knowledge, such
Seller’s Assets and the Leased Premises are in good working condition, normal
wear and tear excepted, and are suitable for their intended purpose in the
ordinary course of such Seller’s Business. Such Seller shall, and does hereby,
assign to Purchaser, as permitted by law, all existing warranties and/or
guarantees covering its Assets, including without limitation the Inventory,
being transferred to Purchaser.

4.7 Compliance; Licenses and Permits. To each Sellers’ Knowledge, such Seller
has in all material respects complied with all laws, ordinances, rules,
regulations, orders, filings, judgments, and decrees of any Governmental
Authority applicable to the operation of its Business. The Sellers have not
received any notification, warning or inquiry from, or given any notification to
or had any communication with, any Governmental Authority, with respect to any
violation or alleged or possible violation of any law that may be applicable to
Sellers, nor are any facts known to the Sellers that may reasonably be expected
to give rise to any such notification, warning or inquiry. Schedule 2.1(i) sets
forth all Licenses held or owned by such Seller together with name of owner,
issuer, expiration date, and whether such license is freely transferable or
assignable, and the party or parties whose consent is required for such transfer
or assignment. Such Seller has all licenses, permits, consents, use agreements,
approvals, authorizations and certifications required to conduct its Business,
all of which are in good standing, valid, and effective. Other than such Seller,
no Person or Affiliate of the Sellers holds any License, relating to its
Business or Franchise Rights. Such Seller shall use its commercially reasonable
efforts to assist Purchaser in obtaining all Licenses necessary for the
ownership and operation of its Assets and Business.

 

11



--------------------------------------------------------------------------------

4.8 Contracts.

(a) Set forth on Schedule 4.8(a) is a list of all contracts and commitments of
such Seller relating to the operation of its Business or its Assets (including
without limitation mortgages, indentures, loan agreements, and supply contracts)
and all amendments thereto, except (i) the Real Property Leases listed on
Schedule 2.1 (a) –1 or 2.1(a) – 2; (ii) the Equipment Leases listed on Schedule
2.1(e); (iii) the Assigned Contracts listed on Schedule 2.1(h); (iv) the
Easements listed on Schedule 2.1(c); (v) any contracts entered into in the
ordinary course of business that involve an aggregate expenditure in any year of
less than $5,000, provided that all of such undisclosed contracts do not
involved expenditures in excess of $50,000 in the aggregate; (vi) any purchase
and customer orders entered into in the ordinary course of business that in the
aggregate involve expenditures of less than $5,000 annually; (vii) any contracts
relating to Excluded Assets and (viii) vendor lists.

(b) Schedule 4.8(b) identifies each contract of such Seller’s Business in which
(i) an officer or director of such Seller or (ii) an Affiliate of such Seller
has a material interest.

(c) Each of Seller’s Equipment Leases and Assigned Contracts (i) is in full
force and effect and enforceable in accordance with its terms; (ii) has not been
amended except as set forth on the appropriate schedule hereto; and (iii) is not
subject to any default (or any matter that with the giving of notice or lapse of
time, or both, could become a default) by such Seller or, to the best of such
Seller’s Knowledge, by any other party to such contract.

4.9 Trade Payables. None of the trade payables or accrued expenses of such
Seller is overdue including without limitation any such amounts as may be due to
an alcoholic beverage wholesaler.

4.10 Inventory. Such Seller’s Inventory consists, and as of the close of
business on the business day preceding the Closing Date for such Seller’s Assets
will consist, only of items that are of a quantity usable in the ordinary course
of its Business and will be in amounts not significantly less than those set
forth on Exhibit “A-1” and in any event sufficient to operate such Seller’s
business in a manner consistent with such Seller’s usual practices. All
inventory is (i) of merchantable quality, (ii) suitable for sale (under existing
quality control standards) under the trademark under which the Inventory is
intended to be sold, and (iii) is in compliance with all applicable regulations
and standards of any Governmental Authority. All beef included in the Inventory
was ordered pursuant to the specifications set forth in the Franchise Agreements
and to each Sellers’ Knowledge, that is the type of Inventory on hand. As of
Closing Date of such Seller’s Assets, there will be on hand Inventory levels as
defined and set forth on Exhibit “A-1”.

4.11 Real Property Leases. Such Seller has delivered to the Purchaser a true,
correct and complete copy of the Real Property Leases listed on Schedule 2.1(a)
– 1 or 2-1 (a) – 2 (which comprises all the leases and/or subleases of immovable
property to which such Seller is a party or by which it is bound), together with
all amendments, addenda and supplements thereto. Schedule 2.1(a) – 1 sets forth
the name and address of the lessor, the street address of the premises leased
thereunder, the commencement and termination dates of such Real Property Lease,
the monthly rentals payable thereunder, all options to renew, if any, and a
description of and reference to the Seller’s rights, if any, to assign such Real
Property Lease or terminate such Real Property Lease for any reason other than
lessor’s default. Schedule 4.11 sets forth, in respect of such Seller’s Real
Property Lease(s) and/or such Seller’s franchised restaurant, a

 

12



--------------------------------------------------------------------------------

detailed description of the relevant parking plans, rights and accommodations.
With respect to each such Real Property Lease:

(a) The Real Property Leases are legal, valid, binding and enforceable against
such Seller, and to such Seller’s Knowledge, enforceable against the lessor and
any sublessors thereunder in accordance with its terms;

(b) All rentals or other monies due or required to be paid thereunder have been
paid and will have been paid through the Closing Date of such Sellers’ Assets,
except for routine adjustments to percentage rentals which will be paid by each
Seller within fifteen (15) business days following the Closing Date of such
Seller’s Assets;

(c) The Real Property Leases are assignable to Purchaser or all necessary
consents to assignment have been or will be obtained prior to Closing, the
estoppel certificate for each Real Property Lease will have been obtained prior
to Closing and each Real Property Lease will continue to be legal, valid,
binding and enforceable as written, against the lessor following the Closing;

(d) Such Seller has received no notice that the lessor or any sublessor under
the Real Property Lease intends to cancel or terminate the Real Property Lease
or to exercise or not exercise any option thereunder;

(e) Neither such Seller nor, to the best of such Seller’s Knowledge, any other
party to a Real Property Lease is in breach or default, and no event has
occurred that, with notice or lapse of time or both, would constitute a breach
or default or permit termination, modification or acceleration thereunder;

(f) Neither such Seller nor, to the best of such Seller’s Knowledge, any other
party to the Real Property Leases has repudiated any provision thereof;

(g) There have been and there are no disputes, oral agreement(s), temporary
waivers, or forbearances in effect as to the Real Property Lease;

(h) Such Seller has good title to the leasehold interest under such Real
Property Lease free and clear of all Liens, except for those Liens listed on
Schedule 2.3;

(i) Such Seller has not assigned, pledged, transferred or conveyed any interest
in the leasehold and is not aware of any such assignment, transfer or
conveyance;

(j) To such Seller’s Knowledge, all facilities leased or subleased thereunder
have received all approvals of governmental authorities (including licenses and
permits) required in connection with the operation of its Business and have been
operated and maintained in accordance with applicable laws, rules and
regulations; and

(k) The Real Property Leases have not been amended or modified other than as
described on Schedule 2.1(a) – 1.

 

13



--------------------------------------------------------------------------------

(l) Except with respect to the Real Property Leases covering the Nashville,
Tennessee location and the Chicago, Illinois location, each Real Property Lease
has a remaining term of at least 10 years (including any renewal options
exercisable by the lessee thereunder) or, if the remaining term is less than 10
years, such Seller shall use its commercially reasonable efforts to assist the
Purchaser in obtaining an extension to, or an option to extend such lease term
prior to the Closing Date of such Seller’s Assets on terms and conditions
reasonably satisfactory to the Purchaser.

4.12 Easements. Except for the Easements listed on Schedule 2.1(c), such Seller
does not use or benefit from any easement, servitude, privilege, or other
right-of-way in connection with its Business. The Easements listed on Schedule
2.1(c) are valid and binding, and the use and benefit of such Easements are
freely assignable or transferable to Purchaser by such Seller without the
consent or acceptance of any other Person.

4.13 Proprietary Rights. Except for the Franchise Rights obtained by such Seller
from Purchaser, such Seller (i) does not use any patents, inventions, research,
trademarks, trade names, copyrights, service marks, trade formulas, secret
formulas, recipes, royalty rights, design rights or other technical information
in the operation of its Business, and (ii) is not bound by or a party to any
option, license or agreement of any kind with respect to patents, trademarks,
service marks, copyrights or pending applications therefore. Such Seller has not
been informed of any claims or suits pending or threatened against it claiming
an infringement of any patent, copyright, license, trademark, service mark or
trade name of others in connection with its Business.

4.14 Other Property. Such corporate or limited liability company Seller owns no
fee simple real estate (corporeal immovable) or titled motor vehicles, and no
such property is used in connection with its Business.

4.15 Insurance. Such Seller maintains property, fire, casualty, workman’s
compensation, general liability insurance and other forms of insurance relating
to its Assets and the operation of its Business against risks of the kind
customarily insured against and in amounts customarily insured (and, where
appropriate, in amounts not less than the replacement cost of its Assets).

4.16 Financial Statements. The income statements of such Seller for the fiscal
years 2003, 2004 and 2005, and the most current interim period of 2006 that each
Seller has prepared (the “Income Statements”) and the balance sheets of such
Seller as of January 31, 2006 (the “Balance Sheets”) (January 31, 2006 being
referred to as the “Balance Sheet Date”), which have been delivered to Purchaser
(collectively, the “Financial Statements”) (a) are correct and complete in all
material respects, (b) reflect all transactions to which such Seller was a party
during such period, and (c) present fairly the financial condition and results
of operations of such Seller as of the date or dates and for the period or
periods stated. There are no assets included on the Balance Sheets that are not
described in Section 2.1 as being transferred pursuant to this Agreement, except
for the Excluded Assets. To the best of Seller’s knowledge, no transaction or
event has occurred since the Balance Sheet Date that has had or could have a
Material Adverse Effect upon such Seller’s Business or Assets.

 

14



--------------------------------------------------------------------------------

4.17 No Assignments. Such Seller has not sold, assigned, transferred or
otherwise disposed of, or modified, altered or replaced any of its Assets
between the Balance Sheet Date and the date of this Agreement, except for
Inventory sold in the ordinary course of business.

4.18 Taxes. All federal, state, county and local tax returns and reports
required to be filed by such Seller in connection with the operation of its
Business or the ownership, use or operation of its Assets have been filed within
the time periods and in the manner prescribed by law. Such returns and reports
filed for the five preceding calendar years reflect accurately all liabilities
for taxes required to be paid in connection with the operation of such Seller’s
Business for the periods covered thereby. All taxes and assessments (including
interest and penalties) owed in connection with the operation of such Seller’s
Business or the ownership, use or operation of its Assets have been paid in
full, or appropriate provision for payment has been made including all estimated
corporate income tax payments due and payable through the date hereof. Taxes
being disputed in good faith are listed on Schedule 4.18. Such Seller currently
has no outstanding tax liability under the law of any jurisdiction that would
subject Purchaser or such Seller’s Assets to the liability or withholding
requirements of such jurisdiction’s law. There is no pending examination or
proceeding by any authority or agency with respect to such Seller’s Business
relating to the assessment or collection of any taxes.

4.19 No Violations. Such Seller has not violated any law, statute, rule or
regulation of any Governmental Authority that individually or taken as a whole
could have a Material Adverse Effect.

4.20 Business Names. Seller has not used any other business names or address
within the last five years except as reflected on Exhibit “A”.

4.21 Brokers’ Fees and Expenses. Such Seller has not retained or utilized the
services of any broker, finder or intermediary, or paid or agreed to pay any fee
or commission to any person or entity for or on account of the transactions
contemplated hereby, or had any communications with any person or entity that
would obligate Purchaser to pay all or any portion of such fees or commissions.

4.22 Litigation. Except as set forth on Schedule 4.22, there is no litigation,
arbitration, known investigation, proceeding or controversy (including, without
limitation, unsettled claims) relating to the such Seller’s Business or Assets,
or to such Seller’s ability or right to sell its Assets, pending or, to Seller’s
Knowledge, threatened by or against such Seller by any Person or before any
Governmental Authority. Such Seller has received no notice, order, judgment,
injunction or decree from any Person or of any Governmental Authority with
respect to which such Seller has been named as a party or that apply to or
involve its Business or Assets.

4.23 Labor Matters.

(a) Such Seller is not a party to any collective bargaining agreement or other
contract or understanding with a labor union relating to employees of its
Business, and to the knowledge of such Seller there are no labor union
organizational efforts underway or threatened involving any of such Seller’s
employees. There are no labor disputes, claims, lawsuits or grievances pending,
or to such Seller’s knowledge threatened, against or otherwise affecting its

 

15



--------------------------------------------------------------------------------

Business. There are no employment contracts or employment agreements with any
employees of such Seller’s Business.

(b) Schedule 4.23(b) sets forth all full-time and part-time employees of such
Seller, together with each employee’s title, salary, benefits and length of
employment with such Seller.

(c) Such Seller will deliver any and all necessary notices to its employees
relating to the transaction contemplated by this Agreement, including without
limitation any notices required by WARN.

(d) To each Sellers’ Knowledge, such Seller has at all times complied with all
federal, state and local laws, rules, regulations, orders, judgments, decrees,
ordinances and other statements of authority pertaining to employment, including
without limitation all (i) employment eligibility verification forms, (ii) all
immigration and alien employee regulations and laws, (iii) group health plans of
such Seller to which Part 6 of Subtitle B of Title I of ERISA and Section 4980B
of the Code (such statutory provisions and predecessors thereof are referred to
herein collectively as “COBRA”) applies and that cover employees of its
Business, (iv) the Americans with Disabilities Act and (v) payment of
withholding taxes for or on behalf of employees.

(e) The transactions contemplated by this Agreement do not violate any federal
or state labor laws or regulations.

(f) The Sellers shall provide to the Purchaser complete copies of all employee
files promptly upon the Purchaser’s request, including, without limitation,
hourly employee files on disk and management employee files on disk or however
maintained by the Sellers.

4.24 Benefit Plans and ERISA.

(a) Except as set forth on Schedule 4.24-1, Seller does not maintain or
contribute to any Employee Benefit Plan that cover employees of its Business.
Such schedule shall include each Sellers’ hospitalization, medical, dental, and
Code Section 125 medical reimbursement plans (“Health Plans”) that applies and
that covers employees of its Business.

(b) Schedule 4.24-2 attached hereto lists the name of each person who has
experienced a “Qualifying Event” (as defined in COBRA) with respect to the
Health Plan and is eligible for “Continuation Coverage” (as defined in COBRA)
and whose maximum period for Continuation Coverage has not expired. Included in
such list are the current address for each such individual, the date and type of
each Qualifying Event, whether the individual has already elected Continuation
Coverage and, for any individual who has not yet elected Continuation Coverage,
the date on which such individual was notified of his or her rights to elect
Continuation Coverage. Schedule 4.24-3 attached hereto lists the name of each
person who is presently participating in the Sellers’ Health Plan.

(c) Neither the Sellers nor any ERISA Affiliate maintains, has ever maintained
or become obligated to contribute to any Employee Benefit Plan that is a subject
to title IV of ERISA. Sellers have not within the last five years engaged in,
nor is a successor

 

16



--------------------------------------------------------------------------------

corporation to any entity that has engaged in, a transaction described in
Section 4069 of ERISA. The Assets are not subject to a lien by the Pension
Benefit Guaranty Corporation.

4.25 Environmental Matters.

(a) Such Seller is conducting and at all times has conducted its Business in
compliance with, and has not violated in any material respects, any
Environmental Law. Such Seller has no basis to believe that noncompliance exists
with respect to any Environmental Law with respect to its Assets and/or its
Business.

(b) No condition, circumstance or activity has existed or currently exists with
respect to such Seller’s Assets and/or Business which could reasonably be
expected to result in recovery by a Governmental Authority or other Person for
damages or other costs, expenses or damages arising from or relating to any
alleged injury or threat of injury or harm to public health, safety, or the
environment.

(c) There are no outstanding orders, decrees, or judgments of any kind against
such Seller or any of its Assets or Business concerning any environmental,
public health, safety, land use matters or other Environmental Law including,
but not limited to, the emissions discharge or release of Hazardous Materials
into the environment or work place, or the management of Hazardous Materials.

(d) To the extent any chemicals or chemical products are included among such
Seller’s Assets, such chemicals or chemical products are integral to and
required for the conduct of such Seller’s Business and are not waste or waste
materials.

4.26 Full Disclosure. To each Sellers’ Knowledge, such Seller has delivered or
made available to Purchaser all of the items requested to date in connection
with Purchaser’s inspection of such Seller’s Business and Assets and such items
completely and accurately reflect the information requested by Purchaser. No
representation or warranty by such Seller in this Agreement and no exhibit,
document, statement, certificate or schedule furnished or to be furnished to
Purchaser by such Seller pursuant hereto, or in connection with the transactions
contemplated hereby, or any other items or materials delivered or made available
in connection with the Purchaser’s inspection, contains or will contain on the
Closing Date of such Seller’s Assets any untrue statement of a material fact, or
omits or will omit on the Closing Date of such Seller’s Assets to state a
material fact necessary to make the statements contained herein or therein not
misleading, or necessary to provide adequate and complete information as to such
Seller’s Assets and Business.

4.27 Shareholder/Member Approval. Each Seller shall use all reasonable efforts
to obtain the shareholder, member or other equity owner approval required by
Section 8.5 of this Agreement and Moran is the direct or indirect sole
shareholder, member or other equity owner of each corporate or limited liability
company Seller and has not granted nor is there outstanding any warrants,
options or other rights to acquire any equity interest in any of the corporate
or limited liability company Sellers.

 

17



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATION AND WARRANTIES OF PURCHASER

In order to induce the Sellers to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser represents and warrants to each
Seller as follows, each of which warranties and representations is material to
and relied upon by such Seller:

5.1 Organization of Purchaser. Purchaser (a) is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
organization, (b) has the corporate power to own its property and to carry on
its business as now being conducted by it, and (c) is duly qualified to transact
business and is, or by the Initial Closing Date will be, in good standing in all
states reflected on Schedule 5.1.

5.2 Requisite Power and Authority. Purchaser has full corporate power and
authority to execute and deliver this Agreement and each of the Closing
Documents to which Purchaser is or will be a party and to consummate the
transactions contemplated hereby and thereby. All actions of Purchaser,
including without limitation any vote or written consent of its board of
directors, necessary to authorize the execution, delivery and performance of
this Agreement and all other documents and agreements executed or to be executed
by Purchaser in connection with or pursuant to this Agreement, including without
limitation those documents, instruments, and certificates set forth in
Section 8.3 and 9.2 have been duly taken or, prior to the Initial Closing Date,
will have been taken, and this Agreement has been duly executed and delivered by
Purchaser. This Agreement is a valid and binding agreement, enforceable against
Purchaser in accordance with its terms.

5.3 Absence of Breach. The execution and delivery by Purchaser of this Agreement
and the Closing Documents to which it is or will be a party, and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not (a) result in or constitute a default, breach or violation of any of
the terms, conditions or provisions of the Articles of Incorporation or Bylaws
of Purchaser; (b) violate any provision of, or require any consent,
authorization or approval (other than those that have been obtained or will be
obtained prior to the Initial Closing Date by Purchaser) under any judicial,
administrative or arbitration order, award, judgment, writ, injunction or decree
applicable to, or any governmental permit or license issued to, Purchaser, or
(c) conflict with, result in a breach of, constitute a default or event of
default (whether by notice or the lapse of time or both) under or accelerate or
permit the acceleration of the performance required by Purchaser or require any
consent, authorization, or approval (other than those that have been obtained or
will be obtained prior to the Initial Closing Date by Purchaser) under any
material indenture, lien, lease, instrument or other agreement, written or oral,
to which Purchaser is a party.

5.4 Brokers Fees and Expenses. Purchaser has not retained or utilized the
services of any broker, finder, or intermediary, or paid or agreed to pay any
fee or commission to any person or entity for or on account of the transactions
contemplated hereby, or had any communications with any person or entity which
would obligate Seller to pay any such fees or commissions.

 

18



--------------------------------------------------------------------------------

5.5 Inspection. Purchaser has been afforded an opportunity to make a complete
inspection and review of the Assets and Business and Purchaser is satisfied with
such inspection and review in its sole discretion.

ARTICLE VI

COVENANTS

Each Seller covenants and agrees, with respect to those provisions that apply to
the Sellers, and the Purchaser covenants and agrees, with respect to those
provisions that apply to the Purchaser, that from the date of this Agreement
through the Closing Date for such Seller’s Assets:

6.1 Preservation of Business and Relationships; Insurance. Such Seller shall not
take any action with respect to its Business or Assets except in the ordinary
course of business and in a manner consistent with past practices of such
Seller, and will preserve its Business intact, including using its commercially
reasonable best efforts to maintain all licenses, permits, consents or approvals
required by applicable law and maintain the current relationships of its
Business with customers, suppliers, employees, and others having business
relationships with such Seller, including without limitation maintenance of the
Inventory as defined and set forth on Exhibit “A-1”. Such Seller shall also
maintain its current levels for all of its insurance relating to its Assets and
Business.

6.2 Prohibited Transactions. Such Seller shall not (a) sell, pledge, dispose of
or encumber, or authorize or propose the sale, pledge, disposition or
encumbrance of, any its Assets (other than (i) the sale of Inventory in the
ordinary course of business, which shall be replenished to maintain the levels
set forth in Exhibit “A-1” and (ii) the sale and/or replacement of obsolete or
damaged Equipment in the ordinary course of business consistent with past
practice); (b) make any significant change in its methods of management,
marketing, or operating (or practices relating to trade accounts or to other
payments) or make any change in its accounting methods; (c) other than in the
ordinary course of business consistent with past practice, authorize any single
capital expenditure in excess of $1,000 or capital expenditures in the aggregate
in excess of $5,000; (d) allow any Lien or other encumbrance to be placed on any
of its Assets other than purchase money liens and capital leases incurred in the
ordinary course of business consistent with past practice, provided, that, such
Liens are promptly disclosed to Purchaser and are either released on or before
the Closing Date of such Seller’s Assets or, if not released, secure an Assumed
Liability; (e) commit to take or take any action with respect to increasing the
existing salary or compensation of any officer, director, consultant or
independent contractor of such Seller, (f) enter into (i) any contract that
provides for payments to another Person by such Seller of more than $10,000 in
the aggregate other than in the ordinary course of business consistent with past
practice provided, that, any such contracts that are entered into by any Seller
that exceed the forgoing dollar threshold are promptly disclosed to Purchaser or
(ii) other transaction in connection with the operation of its Business, of any
nature whatsoever, which may have a Material Adverse Effect; (g) amend, cancel,
terminate or default under any material contract or commitment of its Business,
including, without limitation, any of the Real Property Leases, Equipment Leases
or Assigned Contracts or (h) other than in the ordinary course of business
consistent with past practice, commit to take or take any action with respect to
increasing, or

 

19



--------------------------------------------------------------------------------

make or commit to make any other adjustment to, the existing salary or
compensation package of any employee.

6.3 Purchaser’s Access to Premises, Employees and Information; Confidentiality.

(a) Promptly following the execution of this Agreement by all parties hereto
(other than any intervenor), each Seller shall, from time to time, upon
reasonable notice to and coordination with the Sellers’ representative, which
for this purpose shall be Mr. Stan Harris or any other individual subsequently
designated by Moran in writing, grant Purchaser and its counsel, accountants and
other duly authorized representatives reasonable access during normal business
hours to its Assets, Leased Premises, and all Books and Records relating to the
operation of its Business, its Franchise Agreements, its Franchise Rights and
its employees.

(b) Purchaser shall cause its employees, agents, representatives, counsel,
accountants and financial advisors (and their counsel and accountants) to hold
in confidence any and all information obtained from Seller and to refrain from
disclosing such information (unless it is or becomes ascertainable from public
sources or public disclosure is, in the good faith judgment of Purchaser,
required by law); provided, however, that nothing contained herein shall limit
the right of any such persons to disclose any such information to Purchaser or
its employees, agents, representatives, counsel, accountants and financial
advisors (and their counsel and accountants) for the purpose of facilitating the
consummation of the transactions contemplated hereby.

(c) Purchaser’s access hereunder and any inspections pursuant thereto shall not
waive or release any Seller from, or otherwise affect, any of their
representations or warranties under this Agreement.

(d) Purchaser shall have access to Sellers’ employees for purposes of
determining and making employment offers to such employees as set forth in
Section 9.8(a).

6.4 Consents. Promptly after execution of this Agreement such Seller will apply
for or otherwise seek, and use commercially reasonable efforts to obtain, all
consents and approvals required for consummation of the transactions
contemplated hereby, including, without limitation, (i) estoppels and consents
from the lessors or any other parties under its Real Property Leases, Easements,
Equipment Leases, and Assigned Contracts, (ii) those necessary to transfer or
assign its Licenses to Purchaser, and (iii) any other regulatory approvals
necessary to consummate the transaction. Where the consent of any third party is
required in connection with the transactions contemplated by this Agreement, the
Sellers will use their commercially reasonable efforts to obtain such consent on
terms and conditions not less favorable than as in effect on the date hereof.
Any commercially reasonable charges imposed by the lessors for such estoppels
and consents shall be borne by such Seller, and such Seller shall indemnify
Purchaser against any action brought against Purchaser resulting from such
Seller’s failure to pay such charges.

6.5 No Negotiations. Subject to the termination provisions contained herein,
from and after the date hereof, such Seller, individually and/or its officers or
directors or anyone acting on behalf of Seller or such persons, shall not,
directly or indirectly, solicit, engage in

 

20



--------------------------------------------------------------------------------

discussions or negotiations with, or provide any information to, any person,
firm or other entity or group (other than Purchaser or its representatives)
concerning any merger or sale of substantially all of its Assets or the sale of
capital stock or partnership interests of such Seller, or any other similar
business combination or transaction involving such Seller or any Affiliate of
such Seller.

6.6 Notification of Certain Matters.

(a) Such Seller shall give prompt notice to Purchaser of the following:

(i) the occurrence or nonoccurrence of any event that would be likely to cause
either (A) any representation or warranty of such Seller contained in this
Agreement, or in connection with the transactions contemplated hereunder, to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date for such Seller’s Assets, or (B) directly or indirectly, any
Material Adverse Effect; or

(ii) any material failure of such Seller, or any officer, director, employee or
agent thereof, to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder; or

(iii) any proposal together with the terms thereof, however communicated and in
whatever form transmitted, regarding (A) any merger of such Seller into or with
another Person, (B) any purchase or sale of any material portion of its Assets
or the equity interest in such Seller, (C) any other similar business
combination or transaction involving such Seller or any Affiliate of such
Seller, or (D) any other indication of interest on the part of any Person with
respect to any of the foregoing.

(b) Purchaser shall give prompt notice to the Sellers of the following:

(i) the occurrence or nonoccurrence of any event that would be likely to cause
any representation or warranty of Purchaser contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date of such Seller’s Assets; or

(ii) any material failure of Purchaser, or any officer, director,

employee or agent thereof, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.

(c) Notwithstanding the foregoing, the delivery of any notice pursuant to this
Section shall not limit or otherwise affect the remedies available hereunder to
the party receiving such notice.

6.7 Confidential Information. Purchaser and the Sellers, until the fifth
anniversary of the date of this Agreement and not withstanding the earlier
termination of this Agreement, shall keep, and shall cause their Affiliates,
attorneys, accountants, counsel, financial advisors and other representatives to
keep, any and all Confidential Information (as defined below)

 

21



--------------------------------------------------------------------------------

confidential and not to disclose any Confidential Information to any Person
other than such parties’ Affiliates, directors, managers, members, officers,
employees or agents, and then only on a confidential basis; provided, however,
that such parties may disclose Confidential Information (a) as required by law,
rule, regulation or judicial process, including as required to be disclosed in
connection with the consummation of the transactions contemplated by this
Agreement, (b) to such parties’ attorneys, accountants and financial advisors
who have agreed to keep the Confidential Information confidential in accordance
with the terms hereof or (c) as requested or required by any Governmental
Authority; and provided further that Purchaser may disclose such information to
its financing sources. Purchaser may also disclose this Agreement and related
Confidential Information to the creditors, customers or potential customers of
the Sellers to the extent Purchaser reasonably determines that such disclosure
is appropriate to facilitate the fulfillment of the conditions precedent set
forth in Article 7 hereof and to the extent the Confidential Information
constitutes an Asset acquired by Purchaser, as necessary to run the Business
after the Initial Closing Date. For purposes of this Agreement, the term
“Confidential Information” shall include all information about Purchaser and its
Affiliates, on the one hand, and the Sellers and their Affiliates on the other
hand, which has been furnished to the other parties or their Affiliates pursuant
to or in connection with this Agreement and any of the terms, conditions or
other facts with respect to the negotiations of this Agreement; provided,
however, that the term “Confidential Information” shall not be deemed to include
information which (x) is or becomes generally available to the public other than
as a result of a disclosure by Purchaser and its Affiliates, on the one hand, or
the Sellers and their Affiliates, on the other hand, not permitted by this
Agreement, (y) was available to the disclosing party on a non-confidential basis
prior to its disclosure by the other parties to this Agreement or (z) becomes
available to the disclosing party on a non-confidential basis from a person
other than the other parties to this Agreement who, to the knowledge of the
disclosing party, is not otherwise bound by a confidentiality agreement with the
other parties to this Agreement or is not otherwise prohibited from transmitting
the relevant information to such parties.

6.8 Noncompetition. Moran will execute an agreement not to compete in the form
appearing in Exhibit “E”, wherein Moran shall agree that Moran and any Affiliate
of Moran shall not directly or indirectly own, lease, license (to or from any
third party), operate, participate (passively or actively) consult with, invest
in or lend money to a competing business similar to that of the Purchaser (i.e.,
a fine dining restaurant featuring prime steak as a primary menu offering) nor
solicit any employees of the Purchaser or its Affiliates during the term of the
“Ruth’s Chris Steak House” Baton Rouge franchise agreement with Moran and
Capital City Restaurants, Inc. (as amended, supplemented or otherwise modified
form time to time, the “Baton Rouge Franchise Agreement”) and for a period of
two (2) years from the date of termination or expiration of the Baton Rouge
Franchise Agreement. Nothing in this Agreement shall prohibit the Sellers from
hiring any current employee not hired by Purchaser within thirty (30) days of
the Final Closing Date or any employee of Purchaser whose employment is
terminated by Purchaser for any reason. The non-competition agreement shall not
prohibit Moran’s or any of his Affiliates ownership in and operation of the
“Ruth’s Chris Steak House” Baton Rouge location pursuant to the Baton Rouge
Franchise Agreement or Moran’s or any of his Affiliates ownership in and
operation of “Ninfa’s Mexican Restaurant”, “T.J. Ribs”, “Ruffino’s” and/or
“Montana’s Rib and Chop House” restaurants, provided, that, at no time during
the period of the non-compete shall (i) the “Ninfa’s Mexican Restaurant”, “T.J.
Ribs” restaurants, “Ruffino’s” restaurants or “Montana’s Rib and Chop House”
restaurants directly or

 

22



--------------------------------------------------------------------------------

indirectly owned or operated by Moran or any of his Affiliates feature prime
steak as a primary menu item or (ii) Moran or any of his Affiliates undertake
any significant expansion or change the location of the existing “Ruth’s Chris
Steak House” Baton Rouge restaurant.

6.9 Purchaser Guarantee. If required by the lessor of the Leased Premises of any
Seller, Purchaser shall guarantee the respective Real Property Lease if the
assignee of the Real Property lease for such Leased Premises is any entity other
than Purchaser.

6.10 Baton Rouge Franchise Rights/Purchase Option. Purchaser agrees and
acknowledges that Capital City Restaurants, Inc. (“CCRI”), an Affiliate of the
Seller’s and wholly owned by Moran, shall continue to own and operate a “Ruth’s
Chris Steak House” franchised restaurant in Baton Rouge, LA and which is an
Excluded Asset from this transaction. By intervening herein, CCRI together with
Moran, grant to Purchaser the option to purchase the Baton Rouge business assets
and Moran grants to Purchaser the option to purchase the improved, immovable
property at and upon which the CCRI franchised business is located pursuant to
the following terms and conditions:

(a) Commencing January 1, 2008 through and including December 31, 2012,
Purchaser may, upon 10 days prior written notice to Moran and CCRI, exercise its
purchase option and proceed to purchase the Baton Rouge business assets (as
similarly defined herein) at a purchase price calculated at an amount equal to
the greater of (i) $5 million (approximate amount of 2005 gross sales) or
(ii) $5 million plus one-half the difference between $5 million and one times
(1x) the Baton Rouge gross sales for the 12-months preceding the date of
exercise. By example, if the trailing 12-months of gross sales equate to $6
million at the time Purchaser exercises its option, the purchase price is $5.5
million ($5 million plus one-half of the additional $1 million in sales). This
contemplated transaction will be subject to due diligence and the same binding
provisions as contained herein except as to time constraints.

(b) Also commencing January 1, 2008 through and including December 31, 2012,
Purchaser may, upon 10 days prior written notice to Moran and CCRI, exercise its
purchase option and proceed to purchase the improved, immovable property
described on Schedule 6.10(b) at and upon which the franchised business is
located for $2.6 million. This contemplated transaction will be subject to due
diligence and the same binding provisions as contained herein except as to time
constraints.

The purchase options described in 6.10(a) and (b) above must be exercised by
Purchaser simultaneously. The purchase option described in 6.10(b) shall be
evidenced by a separate written instrument in form suitable for recording in the
conveyance records of East Baton Rouge Parish, Louisiana. The provisions of this
Section 6.10 shall survive the Closing Date.

6.11 Real Estate Matters.

(a) Purchaser, at its sole cost and expense, may order title policy commitments
(the “Commitments”) to be issued by a title company reasonably acceptable to
Purchaser (the “Title Company”), accompanied by copies of all recorded documents
relating to restrictions, easements, rights-of-way, and other matters affecting
the Real Property Leases or the Leasehold Improvements. The Commitments will
commit the Title Company to issue at the

 

23



--------------------------------------------------------------------------------

Closing, ALTA forms of Leasehold Title Insurance Policies to Purchaser, such
policies to be in amounts as determined jointly by Purchaser and the Title
Company and with such endorsements as are requested by Purchaser. Purchaser may
also obtain one of more surveys of the Leased Premises at Purchaser’s expense
(the “Surveys”). Purchaser shall promptly notify the Sellers in writing of
objections to the condition of title set forth in the Commitments or on the
Surveys which affect the merchantability of the Sellers’ title or the use of the
Leased Premises or the Leasehold Improvements as presently utilized (the “Title
Objections”).

(b) In addition to the foregoing, Purchaser shall have the right, upon
reasonable notice to and coordination with the Sellers’ representative, which
for this purpose shall be Mr. Stan Harris or any other individual subsequently
designated by Moran in writing, to conduct and to cause its engineers,
accountants, attorneys, consultants, appraisers, and other agents to conduct
such other reviews, inquiries, examinations, and inspections of the Lease
Premises and the Leasehold Improvements as Purchaser deems necessary or
appropriate prior to the Closing Date of such Seller’s Assets (“Purchaser’s
Inspections”). The Sellers shall cooperate with Purchaser in all reasonable
respects in making Purchaser’s Inspections. Purchaser shall promptly notify the
Sellers in writing of any objections to the condition of the Leased Premises or
the Leasehold Improvements identified as a result of any of Purchaser’s
Inspections which affect the merchantability of the Sellers’ title or the use of
the Leased Premises or the Leasehold Improvements as presently utilized (the
“Other Objections”).

(c) The Sellers may voluntarily undertake to eliminate any and all of the Title
Objections and Other Objections (collectively, “Purchaser Objections”) to the
satisfaction of Purchaser, but the Sellers are under no obligation to do so. If,
however, the Sellers elect not to, or cannot, eliminate Purchaser’s Objections
to the reasonable satisfaction of Purchaser prior to the Initial Closing Date,
Purchaser may terminate this Agreement by written notice to the Sellers pursuant
to Section 10.1(b). If Purchaser elects not to terminate this Agreement, and
Purchaser instead elects to proceed to the Closing on the Initial Closing Date,
such election shall not, except as set for the in Section 6.11(d) below, in any
way release or diminish the Sellers’ obligations under Article 11 to the extent
that any Losses suffered by Purchaser as a result of the matters raised in the
Purchaser Objections are subject to indemnification thereunder.

(d) All title matters shown on the Commitments and the Surveys which are not the
subject of Title Objections shall be deemed to be “Permitted Encumbrances.”
Further, if Purchaser makes any Title Objections which the Sellers elect not to,
or cannot, cure, and Purchaser elects to proceed to Closing on the Initial
Closing Date, such Title Objections shall likewise be deemed “Permitted
Encumbrances.”

6.12 Environmental Matters. Purchaser, at its sole cost and expense, may obtain
an environmental site assessment report with respect to the Leased Premises, the
Leasehold Improvements and the other Assets, which report shall be acceptable in
form and substance to Purchaser in its sole discretion. Any such environmental
site assessment may include physical inspections of the Leased Premises, the
Leasehold Improvements, and other Assets, a review of all relevant records in
the possession or custody or under the control of the Sellers, a review of
relevant governmental agency records and contact with governmental agency
personnel, sampling activities and any other investigatory activities of a scope
satisfactory to Purchaser in its sole discretion. Purchaser shall promptly
notify the Sellers in writing of any objections to the

 

24



--------------------------------------------------------------------------------

condition of the Leased Premises, the Leasehold Improvements, or other Assets
identified as a result of any environmental site assessment report. Any such
objection by Purchaser shall be deemed a Purchaser Objection (defined in
Section 6.11(c) above) and shall be governed by the rights and obligations of
the parties set forth in Section 6.11(c) above.

6.13 Inventory Assessment. Each of the Sellers will grant Purchaser access to
its respective property to the extent necessary to do a physical Inventory count
at each restaurant location within one (1) day of the Closing Date for such
Seller’s Assets for purposes of determining the value of the Inventory.

6.14 Real Property Lease Notices. Each of the Sellers will provide the Purchaser
with copies of all notices from any landlord under the Real Property Leases
within three (3) business days of receipt of such notice.

6.15 Further Assurances. At any time between the execution of this Agreement and
the Initial Closing Date or, in the event of an Escrowed Closing, the Final
Closing Date, at Purchaser’s request and without further consideration, each
Seller shall provide such materials and information and take such actions as
Purchaser may reasonably deem necessary or desirable in order to more
effectively consummate the transactions contemplated hereby, including, without
limitation any request by Purchaser for assistance to obtain any authorizations,
consents, filings, approvals, licenses and permits under Section 7.3 and
otherwise to cause such Seller to fulfill its obligations under this Agreement.

ARTICLE VII

CONDITIONS TO PURCHASER’S OBLIGATIONS

In addition to all other conditions and contingencies, if any, set forth in this
Agreement, the performance of Purchaser’s obligations hereunder shall on the
Closing Date, at the option of Purchaser, be subject to the satisfaction of the
following conditions by each Seller:

7.1 Representations and Warranties True at Closing. All of the representations
and warranties made by each Seller in or pursuant to this Agreement or given on
its behalf hereunder shall be true and correct on and as of the Initial Closing
Date with the same effect as though such representations and warranties had been
made or given on and as of the Initial Closing Date.

7.2 Obligations Performed. Each Seller shall have performed and complied with
all of its obligations under this Agreement which are to be performed or
complied with by it on or before the Initial Closing Date.

7.3 Authorizations, Consents, Licenses, Permits and Approvals. Subject to
Article 12, as of the Initial Closing Date, all authorizations, consents,
filings and approvals necessary to permit each Seller to perform the
transactions contemplated hereby, and all authorizations, consents, filings,
licenses, permits and approvals necessary to permit Purchaser to continue the
Business of Sellers in the manner now conducted by Sellers, (a) shall have been
duly obtained, made or given, (b) shall be in form and substance reasonably
satisfactory to Purchaser, (c) shall not be subject to the satisfaction of any
condition that has not been satisfied or waived and (d) shall be in full force
and effect; and all terminations or expirations of waiting periods imposed by

 

25



--------------------------------------------------------------------------------

any Governmental Authority necessary for the transactions contemplated under
this Agreement, if any, shall have occurred.

7.4 Closing Documents. As of the Initial Closing Date, the Sellers shall have
executed and delivered or caused to be executed and delivered to Purchaser the
Closing Documents (as defined in Section 9.2) in form and substance reasonably
satisfactory to Purchaser and its counsel.

7.5 Intentionally Omitted.

7.6 Seller’s Deliveries. As of the Initial Closing Date, Purchaser shall have
received each of the following with respect to all of the Sellers, together with
any additional items that Purchaser may reasonably request to effect the
transactions contemplated herein:

(a) Subject to Article 12 of this Agreement, full and complete possession of the
Assets and the Leased Premises of each Seller;

(b) Subject to Article 12 of this Agreement, all keys, combinations, computer
passwords and other security access devices and codes that are in each Seller’s
possession with respect to the Leased Premises and Assets of each Seller;

(c) a certificate of the President, of each Seller certifying as to the matters
set forth in Sections 7.1, 7.2 and 7.3 hereof and as to the satisfaction of all
other conditions set forth in this Article 7;

(d) A certificate of the Secretary of each Seller which is a corporation or a
limited liability company, dated the Initial Closing Date, (i) setting forth the
resolutions of the board of directors and the shareholders or members of such
corporation or limited liability company, authorizing the execution and delivery
of this Agreement and the Closing Documents to which such Seller is a party, and
the consummation of the transactions contemplated hereby, (ii) certifying that
such resolutions were duly adopted and have not been rescinded or amended as of
the Initial Closing Date, (iii) certifying as to the incumbency of the officers
of such corporation or limited liability company executing the Closing Documents
and (iv) certifying as to the validity of the Articles of Incorporation or
Articles of Organization and Bylaws or Operating Agreement of such Seller,
copies of which shall be attached to the certificate together with any and all
amendments;

(e) A certificate of good standing of each corporate and limited liability
company Seller dated a date reasonably approximate to the Initial Closing Date,
issued by the Secretary of State of the entity’s state of organization and the
state where such Seller operates its Business, and, to the extent required to
demonstrate tax good standing in its state of organization, a letter from that
state’s Department of Revenue certifying as to the timely filing of all tax
reports and the timely payment of all taxes by such Seller;

(f) A certified Uniform Commercial Code or equivalent search in the name of each
Seller, performed in each jurisdiction where the Assets of such Seller are
located and where such Seller’s Chief Executive Office (as that term is used
under the Uniform Commercial Code

 

26



--------------------------------------------------------------------------------

in the state wherein such search is being performed) is located, dated not more
than 30 days prior to the Initial Closing Date showing no Liens of record
encumbering the Assets;

(g) For each Real Property Lease an estoppel certificate and consent to
assignment from the lessor thereunder in substantially the form of Exhibit “B”;
and

(h) Such other documents and instruments as are reasonably necessary to effect
the transactions contemplated hereby, including, without limitation conveyance
of title to the Assets and peaceful possession of the Leased Premises from
claims by the lessor of each Leased Premises and any third parties.

7.7 Intentionally Omitted.

7.8 No Challenge. As of the Initial Closing Date, there shall not be pending or
threatened any action, proceeding or investigation before any Governmental
Authority or any pending action by any other person challenging, or seeking
material damages in connection with, the acquisition by Purchaser of the Assets
or Business pursuant to this Agreement or challenging the ability of Purchaser
or any of its Affiliates to own and operate the Assets or the Business or that
may otherwise result in a Material Adverse Effect.

7.9 No Material Adverse Effect. Since the date hereof, there shall have been no
Material Adverse Effect in the Business and/or Assets (without giving effect to
the consequences of the transactions contemplated by this Agreement) of the
Sellers, whether reflected in financial statements, the Schedules hereto or
otherwise.

7.10 Minimum Inventory and Working Cash Level. The Inventory level of each
Seller as of the Closing Date for such Seller’s Assets shall be not
significantly less than that set forth on Exhibit “A-1” and in any event shall
be sufficient to operate each Seller’s business in a manner consistent with each
Seller’s usual practices. The Working Cash per each Seller’s restaurant shall
not be less than $1000.

7.11 Failure to Obtain Lessor’s Consent. The failure of any Seller to obtain an
estoppel certificate and consent to assignment from the lessor under the
respective Real Property Lease as required by Section 7.6(g) herein shall not be
a default under this Agreement on behalf of such Seller, but the delivery of all
such documents shall be a condition of Purchaser’s obligation to close.

7.12 Due Diligence Matters. The Purchaser shall have performed all due diligence
it deems reasonably necessary and shall be satisfied with the results thereof
and the Sellers shall have resolved all due diligence matters raised by the
Purchaser to Purchaser’s reasonable satisfaction.

7.13 Real Estate Matters. On or before the Initial Closing Date, Purchaser shall
have obtained the Surveys, any Commitments from the Title Company to provide
title insurance covering the Leasehold Improvements and Leased Premises, and any
environmental site assessment report, as applicable.

 

27



--------------------------------------------------------------------------------

7.14 Assignments. On or before the Initial Closing Date, Moran shall cause each
of TJM Restaurant Management, L.L.C., a Louisiana limited liability company and
T.J.M. Advertising, L.L.C., a Louisiana limited liability company to assign all
of their respective contracts listed on Schedule 7.14 to Purchaser pursuant to
an assignment agreement in form and substance satisfactory to Purchaser.

7.15 Staged Closing. The Purchaser and the Sellers acknowledge that the sale of
the Assets may not occur on the same Closing Date and that multiple Closings may
be required pursuant to Article 12. The Purchaser and the Sellers agree that the
conditions precedent set forth in this Article VII shall apply to the Closing
occurring on the Initial Closing Date and, if necessary, to the Closing Date for
any Escrowed Location to the extent provided in Section 12.2(b).

ARTICLE VIII

CONDITIONS TO EACH SELLER’S OBLIGATIONS

In addition to all other conditions and contingencies, if any, set forth in this
Agreement, the performance of each Seller’s obligations hereunder shall, at the
option of such Seller, be subject to the satisfaction of the following
conditions on or before the Initial Closing Date:

8.1 Representations and Warranties True at Closing. The representations and
warranties made by Purchaser in or pursuant to this Agreement or given on its
behalf hereunder shall be true and correct on and as of the Initial Closing Date
with the same effect as though such representations and warranties had been made
or given on and as of the Initial Closing Date.

8.2 Obligations Performed. Purchaser shall have performed and complied with all
of its obligations under this Agreement which are to be performed or complied
with by it prior to or at the Initial Closing Date.

8.3 Purchaser’s Deliveries. As of the Initial Closing Date, Purchaser shall have
delivered to Sellers each of the following, together with any additional items
which Seller may reasonably request to effect the transactions contemplated
herein:

(a) a certificate of the President/CEO of Purchaser certifying as to the matters
set forth in Sections 8.1 and 8.2 hereof and as to the satisfaction of all other
conditions set forth in this Article 8;

(b) such other documents and instruments as shall be reasonably necessary to
effect the transactions contemplated hereby; and

(c) the Purchase Price (as adjusted pursuant to Section 3.2 and less any amounts
required to be escrowed under Article 12).

8.4 No Challenge. As of the Initial Closing Date, there shall not be pending or
threatened any action, proceeding or investigation before any court or
administrative agency by any government agency or any pending action by any
other person, challenging, or seeking material damages in connection with, the
acquisition by Purchaser or any of its affiliates to own

 

28



--------------------------------------------------------------------------------

and operate the Assets or otherwise materially adversely affecting the business,
assets, prospects, financial condition or results of operations of Seller.

8.5 Shareholder/Member Approval. As of the Initial Closing Date, each Seller
shall have obtained from its shareholders or members proper approval of the
transactions contemplated herein.

8.6 No Material Adverse Effect. Since the date hereof, there shall have been no
Material Adverse Effect in the Business and/or Assets (without giving effect to
the consequences of the transactions contemplated by this Agreement) of the
Sellers, whether reflected in financial statements, the Schedules hereto or
otherwise.

ARTICLE IX

THE CLOSING

9.1 Time and Place. Upon the terms and subject to the conditions set forth in
this Agreement, the Closing will take place at the offices of Jones, Walker,
Waechter, Poitevent, Carrère & Denègre L.L.P., 201 St. Charles Avenue, New
Orleans, Louisiana, 70170, and shall be effected on the Initial Closing Date, it
being understood and agreed that either party may waive in writing any condition
to Closing that it is otherwise entitled to assert.

9.2 Closing Deliveries. On or before the Initial Closing Date, the parties shall
execute and deliver, or cause to be executed and delivered, all of the following
documents and instruments reasonably required to effectuate, consummate and
implement the terms and conditions of this Agreement (the “Closing Documents”):

(a) A separate Bill of Sale executed by each Seller sufficient to transfer and
assign to Purchaser all of such Seller’s right, title and interest in and to its
Assets, in substantially the form of Exhibit “C”;

(b) A separate Assignment of Lease executed by each Seller that is a party to a
Real Property Lease, in substantially the form of Exhibit “D” or in such other
form as may be reasonably acceptable to the Purchaser, sufficient to transfer
such Seller’s right, title and interest in and to all Real Property Leases to
which it is a party and Leasehold Improvements thereon.

(c) An assumption agreement pursuant to which Purchaser shall assume the Assumed
Liabilities (the “Assumption Agreement”);

(d) A compliance certificate executed by the appropriate officer of each Seller
in accordance with Section 7.6(a) and by Purchaser in accordance with
Section 8.3(a) of this Agreement.

(e) Moran shall have executed and delivered to the Purchaser non-competition
agreements in substantially the form attached hereto as Exhibit “E” with
exception for those concepts and locations specified in Section 6.8.

 

29



--------------------------------------------------------------------------------

(f) A legal opinion of Seller’s counsel, dated the Initial Closing Date, in form
and substance mutually and reasonably acceptable to the Purchaser and the
Sellers.

(g) A separate Assignment of Trade Name executed by each Seller for each state
wherein such Seller has registered a trade name.

(h) The guaranty agreement by Moran as required by Section 11.2, duly executed
by Moran in the form attached hereto as Exhibit “F”.

(i) Releases of all Liens on the Assets, other than Permitted Encumbrances, with
respect to each parcel of real property included in the Assets.

(j) A consent and release duly executed by Moran’s children in the form attached
hereto as Exhibit “G” or in such other form as is reasonably acceptable to the
Purchaser.

(k) The amendments or other modifications to the Real Property Leases required
by the Purchaser and set forth or described on Schedule 9.2(k) which amendments
or modifications shall be duly executed by the appropriate lessor and shall
otherwise be in form and substance reasonably acceptable to the Purchaser.

(l) An affidavit or affidavits of the Sellers, together with such other evidence
as may be required by the Title Company insuring title to the Leased Premises
and Leasehold Improvements at Closing, which affidavits or other documentary
evidence, if required, will be in form and substance satisfactory to the Title
Company and sufficient to cause the Title Company to issue title insurance
policies to Purchaser in form and substance reasonably satisfactory to Purchaser
with respect to the Leased Premises and Leasehold Improvements.

(m) Any other documents reasonably requested by either party.

9.3 Payment of Purchase Price. Subject to the terms and conditions of this
Agreement, on the Closing Date Purchaser will deliver the Purchase Price, as
adjusted in accordance with Section 3.2 and less any amounts required to be
escrowed pursuant to Article 12.

9.4 Transfer of Title. Subject to Article 12, title to all of the Assets and
Purchaser’s right to operate and control the Assets will pass from Seller to
Purchaser on the Closing Date, subject to the terms and conditions of this
Agreement.

9.5 Intentionally Omitted.

9.6 Power of Attorney. Effective on the Closing Date of such Seller’s Assets,
each Seller hereby constitutes and appoints Purchaser the true and lawful
attorney of such Seller, with power of substitution, in the name of such Seller
or Purchaser, but on behalf of and for the benefit of Purchaser: (a) to demand
and receive from time to time any and all of the Assets and to make endorsements
and give receipts and releases for and in respect of the same and any part
thereof; (b) to institute, prosecute, compromise and settle any and all actions
or proceedings against third parties that Purchaser may deem proper in order to
collect, assert or enforce any claim, right or title of any kind in or to the
Assets; (c) to defend or compromise any and all

 

30



--------------------------------------------------------------------------------

actions or proceedings against third parties in respect of any of the Business
or Assets; and (d) to do all such acts and things necessary to fulfill the
transactions contemplated under this Agreement.

Such Seller acknowledges that the appointment hereby made and the powers hereby
granted are coupled with an interest and are not and shall not be revocable by
it in any manner or for any reason. Purchaser shall indemnify and hold harmless
each Seller from any and all losses caused by or arising out of any breach of
law by Purchaser in its exercise of such power of attorney. Purchaser further
acknowledges that it will exercise the power of attorney only in connection with
the Business and that the power of attorney will only be exercised after 72
hours prior notice to the Seller of Purchaser’s intent to exercise the power of
attorney. The inclusion of this provision in this Agreement shall not prevent
the liquidation of any of the Sellers provided that the successors to any
liquidating of any of the Sellers provided that the successors to any
liquidating Seller have agreed to be bound by this Agreement in connection with
the liquidation.

9.7 Closing Costs. All of the expenses incurred by Purchaser in connection with
the authorization, negotiation, preparation, execution and performance of this
Agreement and other agreements referred to herein and the consummation of the
transactions contemplated hereby, including, without limitation all fees and
expenses of agents, representatives, brokers, counsel and accountants for
Purchaser shall be paid by Purchaser. All expenses incurred by any Seller in
connection with the authorization, negotiation, preparation, execution and
performance of this Agreement and the other agreements referred to herein and
the consummation of the transactions contemplated hereby, including without
limitation all fees and expenses of agents, representatives, brokers, counsel
and accountants for such Seller, shall be paid by such Seller.

9.8 Employee Matters.

(a) The employment of all employees of each Seller employed in connection with
its Business will be terminated by Seller as of the Closing Date for such
Seller’s Assets. Purchaser may, but shall be under no obligation to, offer
employment to any or all employees of such Seller. Purchaser shall not assume
any of Seller’s employment liabilities that have accrued on or before the
Closing Date for such Seller’s Assets, including without limitation unpaid FICA,
FUTA, unemployment tax, pension or profit-sharing plan contributions, employee
fringe benefits, liabilities under WARN, severance benefits, bonuses, vacation
time or pay or incentive programs of any type, nor shall Purchaser acquire any
interest in or obligation under any pension, profit sharing, retirement or other
plan of Sellers. Seller shall retain all severance obligations, if any, to its
employees. Seller shall retain all liabilities relating to any Employee Benefit
Plan.

(b) Seller or Sellers’ ERISA Affiliate shall maintain a Health Plan after the
Closing Date for such Seller’s Assets and will provide continuation health
coverage pursuant to COBRA for all M&A Qualified Beneficiaries. “M&A Qualified
Beneficiaries” means each individual who is a “qualified beneficiary” whose
“qualifying event” occurred prior to or in connection with the sale of the
Assets and who is, or whose qualifying event occurred in connection with, a
covered employee whose last employment prior to the qualifying event was
associated with the Assets being sold. (The terms within quotes are as defined
in COBRA and its related regulations).

 

31



--------------------------------------------------------------------------------

9.9 Termination of the Franchise Agreements. Each of the Sellers and Moran, from
and after the Closing Date for such Seller’s Assets, shall have no further
franchise, option or development rights included in such Seller’s Assets with
regard to Ruth’s Chris Steak House restaurants in Florida, Illinois, Michigan or
Tennessee, specifically, and the rest of the United States (the “Terminated
Locations”) with the exception of Baton Rouge, LA. Each of the Sellers and Moran
shall, from and after the Closing Date for such Seller’s Assets, with respect to
the Terminated Locations, return all recipes, recipe manuals, corporate policy
materials, training manuals and any other manuals or documents of any type
relating to Ruth’s Chris Steak House restaurants, including without limitation
all Books and Records, and shall no longer use Purchaser’s logos, trademarks,
recipes and trade names which they were empowered to use pursuant to the terms
and conditions of their Franchise Agreements. Effective as of the Closing Date
for each Seller’s Assets (and without any further action by the Sellers or the
Purchaser), all Franchise Rights and Franchise Agreements included in such
Seller’s Assets (other than those obligations and liabilities of the Sellers
under the Franchise Agreements that by the terms thereof survive the termination
of the Franchise Agreements) are hereby automatically, unconditionally and
irrevocably terminated, with the exception of those used and maintained at the
Baton Rouge, LA location.

9.10 Bulk Sales Laws. Such Seller agrees to pay and discharge, when due, all
claims of creditors that could be asserted against Purchaser by reason of
noncompliance with any Bulk Sales Law applicable to the transactions anticipated
by this Agreement.

9.11 Risk of Loss. This risk of loss prior to the Closing Date shall be with
Sellers. In the event the Assets or the operation of its Business or Leased
Premises shall have been damaged or otherwise materially adversely affected as a
result of any casualty or act of God, or any judicial, administrative or
governmental proceeding at or prior to the Closing Date, then Purchaser shall
have the option of either (a) proceeding to the Closing with an assignment of
any insurance proceeds that may be paid to reflect such loss or damage, or
(b) terminating this Agreement pursuant to Section 10.1(b) hereof without
further liability to Seller.

9.12 Insurance Prepayments. Purchaser may, but shall be under no obligation to,
assume any insurance of any Seller transferred to Purchaser under Section 2.1(m)
to the extent such insurance is transferable. Premiums or policies assumed shall
be pro rated through the Closing Date pursuant to Sections 2.5 and 2.6.

9.13 Gift Certificates. After the Initial Closing Date it is contemplated that
gift certificates and other evidences of credit which are liabilities of the
Sellers will be presented to Purchaser for redemption (the “Gift Certificates”).
For a period of fifteen (15) months following the Initial Closing Date,
Purchaser shall recognize and honor such Gift Certificates up to the amount
shown on the balance sheet of the Sellers as of the Initial Closing Date (the
“Gift Certificate Outstanding Balance”) and the Sellers shall indemnify
Purchaser for any such amount in accordance with Section 11.1. Following such
fifteen (15) month period, Purchaser shall not honor any Gift Certificates, and
the Escrow Agent (as hereinafter defined in Section 11.4) shall deliver to
Sellers the remaining balance of Escrow Account (as hereinafter defined in
Section 11.4) in accordance with the Escrow Agreement. The Escrow Agreement
shall provide that (i) the Purchaser shall obtain repayment for the redeemed
Gift Certificates only upon delivery of

 

32



--------------------------------------------------------------------------------

same to the Escrow Agent and (ii) the Escrow Agent shall promptly deliver such
redeemed Gift Certificates to Moran, as agent for the Sellers.

9.14 Working Cash. On the Closing Date, each Seller shall leave the Working Cash
in such Seller’s cash register, or other secured place where cash or other
valuables are normally safeguarded.

9.15 Deposits, Pre-paid Expenses, Etc. The total value of deposits, prepayments,
pre-paid expenses and refunds which are transferred as of the Initial Closing
Date (or, in the event of an Escrowed Closing, as of the Final Closing Date)
shall not be less than the aggregate value of such items as reflected on the
January 31, 2006 balance sheets of the Sellers subject to ordinary course
variations in the values of pre-paid items.

9.16 Staged Closing. The Purchaser and the Sellers acknowledge that the sale of
the Assets may not occur on the same Closing Date and that multiple Closings may
be required pursuant to Article 12. The Purchaser and the Sellers agree that the
conditions precedent set forth in this Article IX shall apply to the Closing
occurring on the Initial Closing Date and, if necessary, to the Closing Date for
any Escrowed Location to the extent provided in Section 12.2(b).

ARTICLE X

TERMINATION AND SPECIFIC PERFORMANCE

10.1 Termination. This Agreement may be terminated by any one or more of the
following:

(a) by mutual written consent of Purchaser and each Seller;

(b) by Purchaser if there occurs a Material Adverse Effect relating to the
Assets of any Seller;

(c) by any nonbreaching Seller if there has been a material breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of the Purchaser;

(d) by the Purchaser if it is not in breach under this Agreement and if there
has been a material breach of any representation, warranty, covenant or
agreement contained in this Agreement on the part of any Seller; or

(e) subject to Article 12, by either Purchaser or any Seller if the Closing is
not consummated on or before the Initial Closing Date, unless such date is
extended in writing by the mutual agreement of the parties, and if the
conditions to such Person’s obligation to close have not been satisfied; or

(f) in the event of an Escrowed Closing pursuant to Article 12, by Purchaser in
the event of a Material Adverse Change as defined in Section 12.2(b) or if there
has been a

 

33



--------------------------------------------------------------------------------

material knowing and willful breach after the Initial Closing Date of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of any Seller in respect of any Escrowed Location.

10.2 Effects of Termination.

(a) In the event this Agreement is terminated pursuant to Section 10.1(a) or
10.1(e) above, no party shall have any obligations to the others hereunder
except for those obligations in respect to confidentiality and the return of
confidential information.

(b) In the event this Agreement is terminated pursuant to Section 10.1(b), the
obligations in respect to confidentiality and the return of confidential
information set forth in this Agreement shall remain in effect and each party
hereto may exercise all remedies available to it under this Agreement, at law or
in equity; and

(c) In the event of termination of this Agreement by the Purchaser pursuant to
Section 10.1(d) or by the Sellers pursuant to Section 10.1(c), the Purchaser and
the Sellers agree that the nonbreaching party shall be excused from further
performance of its obligations hereunder and shall be entitled, as its sole and
exclusive remedy, to payment from the breaching party of $250,000 as liquidated
damages and settlement in full of any claims the nonbreaching party may have
against the breaching party hereunder. Both parties agree that the damages that
would be caused to the nonbreaching party upon such a breach by the breaching
party would be uncertain and very difficult to ascertain. Purchaser and the
Sellers have therefore negotiated and agreed that this amount shall serve as
liquidated damages and is reasonable and not greatly disproportionate to the
loss that might be caused by such an event or situation. Purchaser and the
Sellers agree that it is their intent that such amount be enforceable as
liquidated damages and not as an unenforceable penalty.

(d) In the event this Agreement is terminated pursuant to Section 10.1(f), no
party shall have any obligations to the others hereunder except (i) for
termination due to breach (in which case Section 10.2(c) shall apply) and
(ii) for those obligations in respect to confidentiality and the return of
confidential information. In the event this Agreement is terminated pursuant to
Section 10.1(f), Purchaser shall be entitled to the return of any portion of the
Purchase Price escrowed pursuant to Article 12.

10.3 Specific Performance. Notwithstanding any other provision herein to the
contrary, each Seller and Purchaser reserves the right to enforce the terms of
this Agreement via specific performance. In the event (a) the Sellers have not
been in breach under this Agreement and there has been a material breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Purchaser, or (b) in the event Purchaser as not been in breach of
any representation, warranty, covenant, or agreement contained in this Agreement
on the part of any Seller; then in either such event, the non-breaching party
may elect to either (i) enforce the Agreement via specific performance, or
(ii) to terminate the Agreement in accordance with the applicable portions of
Sections 10.1 and 10.2 above.

 

34



--------------------------------------------------------------------------------

ARTICLE XI

INDEMNIFICATION

11.1 Indemnification by Seller. Each Seller (the Sellers being collectively
referred to as the “Sellers’ Indemnifying Persons”), other than Moran, shall
jointly, severally and in solido defend, indemnify and hold harmless Purchaser
and each of Purchaser’s Affiliates, successors and assigns (Purchaser and such
persons, collectively, “Purchaser’s Indemnified Persons”) and shall reimburse
Purchaser’s Indemnified Persons for, from and against each and every demand,
claim, loss (which shall include any diminution in value), shortage, liability,
judgment, damage, cost and expense (including without limitation interest,
penalties, costs of preparation and investigation, and the reasonable fees,
disbursements and expenses of attorneys, accountants and other professional
advisors), whether known or unknown, whether fixed or contingent, and whether
accrued or unaccrued (collectively, “Losses”) imposed on or incurred by
Purchaser’s Indemnified Persons, directly or indirectly, relating to, resulting
from or arising out of (i) any inaccuracy in any representation or warranty
(whether or not Purchaser’s Indemnified Persons relied thereon or had knowledge
thereof) contained in, or any breach or nonfulfillment of any representation,
covenant, agreement or other obligation of any Seller under this Agreement, any
Schedule or Exhibit hereto, any Closing Document or any other certificate or
document delivered or to be delivered pursuant hereto; (ii) the operation of the
Business, or the ownership, possession, operation or use of the Assets or the
Leased Premises, up to and including the Initial Closing Date or, in the event
of an Escrowed Closing, up to and including the Final Closing Date; (iii) the
value of Gift Certificates that are redeemed after the Initial Closing Date as
set forth in Section 9.13; (iv) any Excluded Asset or any liability not
expressly assumed by Purchaser under this Agreement and (v) the failure of the
parties to comply with the provisions of any Bulk Sales Laws or similar laws of
any state having jurisdiction over the Assets or the transactions contemplated
hereby.

11.2 Personal Guaranty of Moran. Moran, individually, as a form of additional
consideration to Purchaser, shall execute a personal guaranty, as reflected in
Exhibit “F” in favor of Purchaser (and its Affiliates), in the amount of
$1,000,000 and to be given and effective for a period of twelve (12) months from
the Initial Closing Date, pursuant to which Moran shall unconditionally
guaranty, in solido, the obligations of the Sellers contained in this Agreement,
generally, and those set forth in Section 11.1, specifically.

11.3 Indemnification by Purchaser. Purchaser shall defend, indemnify and hold
harmless Sellers and each of Seller’s Affiliates, successors and assigns
(Sellers and such persons, collectively, “Sellers’ Indemnified Persons”), and
shall reimburse Sellers’ Indemnified Persons, for, from and against all Losses
imposed on or incurred by Sellers’ Indemnified Persons, directly or indirectly,
relating to, resulting from or arising out of: (a) any inaccuracy in any
representation or warranty (whether or not any Sellers’ Indemnified Persons
relied thereon or had knowledge thereof) contained in, or any breach or
nonfulfillment of any covenant, agreement or other obligation of Purchaser under
this Agreement, any Schedule or Exhibit hereto, any Closing Document or any
other certificate or document delivered or to be delivered pursuant hereto and
(b) any Assumed Liabilities.

11.4 Escrow. On the Initial Closing Date the Purchaser, the Sellers, and Whitney
National Bank (the “Escrow Agent”) shall enter into an escrow agreement in form
and substance satisfactory to the Sellers and Purchaser (the “Escrow Agreement”)
pursuant to which an escrow account shall be established as set forth in this
Section 11.4. An amount equaling the Gift Certificate Outstanding Balance shall
be taken from the Purchase Price and deposited into a

 

35



--------------------------------------------------------------------------------

separate account for the specific purpose of securing the obligations of the
Sellers to indemnify Purchaser for the events set forth in Section 9.13 (“Escrow
Account”). The amounts in the Escrow Account shall be held in escrow by the
Escrow Agent for fifteen (15) months from the Initial Closing Date with all
interest accumulated thereon and all such amounts shall be further subject to
the terms of the Escrow Agreement. Except for amounts disputed in good faith
under the Escrow Agreement, after fifteen (15) months from the Initial Closing
Date, all amounts remaining in escrow shall immediately be paid to Sellers, as
their interests appear.

11.5 Notice and Defense of Third Party Claims. If any action, claim or
proceeding shall be brought or asserted against an indemnified party or any
successor thereto (the “Indemnified Persons”) in respect of which indemnity may
be sought under this Article 11 from an indemnifying person and/or any successor
thereto (the “Indemnifying Person”), the Indemnified Person shall give prompt
written notice of any such action or claim to the Indemnifying Person who shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Person and the payment of all expenses; except
that any delay or failure to so notify the Indemnifying Person shall relieve the
Indemnifying Person of its obligation hereunder only to the extent, if at all,
that it is prejudiced by reason of such delay or failure. The Indemnified Person
shall have the right to employ separate counsel in any of the foregoing actions,
claims or proceedings and to participate in the defense thereof, but the
reasonable fees and expenses of such counsel shall be at the expense of the
Indemnified Person unless both the Indemnified Person and the Indemnifying
Person are named as parties and unless the Indemnified Persons shall have
delivered to the Indemnifying Person an opinion of counsel that representation
by the same counsel is inappropriate. In the event that the Indemnifying Person,
within ten days after notice, of any such action or claim, fails to assume the
defense thereof, by written notice to the Indemnified Person, the Indemnified
Person shall have the right to undertake the defense, compromise or settlement
of such action, claim or proceeding for the account of the Indemnifying Person,
subject to the right of the Indemnifying Person to assume the defense of such
action, claim or proceeding with counsel reasonably satisfactory to the
Indemnified Person at any time prior to the settlement, compromise or final
determination thereof. Anything in this Article 11 to the contrary withstanding,
the Indemnifying Persons shall not, without the Indemnified Persons’ prior
written consent, settle or compromise any action or claim or consent to the
entry of any judgment with respect to any action, claim or proceeding for
anything other than money damages paid by the Indemnifying Person. The
Indemnifying Person may, without the Indemnified Person’s prior written consent,
settle or compromise any such action, claim or proceeding or consent to entry of
any judgment with respect to any such action or claim that requires solely the
payment of money damages by the Indemnifying Person and that includes as an
unconditional term thereof for release by the claimant or the plaintiff of the
Indemnified Person from all liability in respect to such action, claim or
proceeding. As a condition to asserting any rights under this Article 11, each
Purchaser’s Indemnified Person must appoint Purchaser, and each Seller’s
Indemnified Person must appoint Moran, as its sole agent for all matters
relating to any claim hereunder.

11.6 Survival. The representations and warranties contained in this Agreement
and in the Closing Documents delivered at the Closing shall survive the Closing
with respect to Losses for which an indemnification notice is sent by Purchaser
within two years of the Initial Closing Date, or, in the event of an Escrowed
Closing, within two years of the Final Closing Date and no longer. Neither such
survival nor the liability of any party with respect to the

 

36



--------------------------------------------------------------------------------

party’s representations and warranties shall be reduced or otherwise affected by
any investigation made at any time by or on behalf of any party.

ARTICLE XII

ADDITIONAL ESCROW AGREEMENTS AND STOCK SALE OPTION

12.1 Additional Escrow Agreements. If Purchaser is unable to (i) obtain all
necessary consents, approvals, permits or licenses pursuant to Section 7.3 for a
particular restaurant location or (ii) enter into a management arrangement
satisfactory to both Purchaser and Sellers for the applicable location under
applicable law for such location, in each case, on or before the Closing Date,
then (x) the undated Escrowed Documents for the Escrowed Location shall be held
in trust on behalf of the Purchaser and the Sellers by Phelps Dunbar LLP
(pursuant to an agreement in form and substance satisfactory to the Purchaser
and the Sellers) as documentary escrow agent subject to release and delivery to
the Purchaser upon the satisfaction of the conditions set forth in Section 12.2
below and (y) the amount of the purchase price allocated to such location as set
forth on Schedule 12.1 shall be deposited into an escrow account (the “Purchase
Price Escrow Account”) maintained at a commercial bank chosen by such Sellers
and acceptable to Purchaser (the “Purchase Price Escrow Agent”) subject to
release and delivery to the appropriate Seller upon the satisfaction of the
conditions set forth in Section 12.2 below.

(a) Purchaser, the Purchase Price Escrow Agent and the Sellers for the Escrowed
Location shall enter into an escrow agreement (the “Purchase Price Escrow
Agreement”) in a form mutually agreed to by Purchaser, the Purchase Price Escrow
Agent and such Sellers.

(b) The Purchase Price Escrow Account shall be an interest bearing account for
the benefit of the Sellers of the Escrowed Location.

(c) During the term of such Purchase Price Escrow Agreement, the Sellers of the
applicable location will maintain operating control of the Escrowed Location.

12.2 Closing of Escrowed Location. The Closing of each Escrowed Location shall
be subject to the following conditions:

(a) The first to occur of the following: (i) the Purchaser obtains all requisite
consents, approvals, permits or licenses pursuant to Section 7.3 for such
location that were not previously obtained prior to the Initial Closing Date; or
(ii) the expiration of the Escrow Period; and

(b) Since the Initial Closing Date hereof, there shall have been no Material
Adverse Effect with respect to the Escrowed Location (without giving effect to
the consequences of the transactions contemplated by this Agreement), whether
reflected in financial statements, the Schedules hereto or otherwise. Solely for
purposes of this Section 12.2(b), “Material Adverse Effect” means any change in
or effect on the Escrowed Location howsoever caused, including, without
limitation, (i) any fact or circumstance that does not permit the Sellers to
reaffirm the representations set forth in Article 4 in respect of any Escrowed
Assets as of the Closing Date of

 

37



--------------------------------------------------------------------------------

such Escrowed Assets and (ii) the breach by the Sellers after the Initial
Closing Date of any covenant or obligation of the Sellers under this Agreement
in respect of the Escrowed Assets and any Closing of the Escrowed Assets
including, without limitation, the covenants and obligations of the Sellers set
forth in Articles VI, VII or IX of this Agreement, in each case, that
individually or together with any other change or effect (including any adverse
change or effect occurring on or before the Initial Closing Date that was not
credited against the Purchase Price paid on the Initial Closing Date pursuant to
Section 3.2(b) and any adverse change or effect occurring after the Initial
Closing Date that was not credited against the allocated portion of the Purchase
Price paid on any previous Closing Date for any other Escrowed Assets pursuant
to Section 12.3) has an adverse impact upon the Assets (including the Escrowed
Assets) in excess of $370,000 in the aggregate.

12.3 Purchase Price. The allocated portion of the Purchase Price for any of the
Escrowed Locations payable at Closing shall be decreased as follows:

(a) by any amounts representing any Seller’s portion of the Shared Liabilities
in respect of such Escrowed Location if unpaid at or prior to Closing of such
Escrowed Location, in which case Purchaser will assume responsibility for paying
such amounts to the payee; or

(b) by an aggregate amount representing the total of all adverse impacts of any
change in or effect on the Assets (including the Escrowed Assets) from the
Balance Sheet Date through the Closing Date for such Escrowed Location unless
the total of such amounts not previously credited against the Purchase Price
does not exceed $50,000.

Each Seller’s portion of the Purchase Price set forth on Schedule 12.1 will be
reduced or increased as appropriate, by the amount allocated to such Seller in
connection with an adjustment to Purchase Price made under this Section 12.3.

12.4 Release From Escrow. Upon satisfaction of the conditions set forth in
Section 12.2, the Escrowed Documents for such Escrowed Location shall be
delivered to the Purchaser and the portion of the escrowed Purchase Price (as
adjusted pursuant to Section 12.3) for such Escrowed Location shall be delivered
to the appropriate Seller.

12.5 Stock Sale. At Purchaser’s option, 30 days prior to the expiration of the
Escrow Period, Purchaser may offer to purchase the stock of the Sellers owning
such location described above on terms and conditions substantially similar to
this Agreement for the price as allocated on Schedule 12.1. Prior to such sale,
Sellers will use their commercially reasonable best efforts to maintain all
licenses, permits, consents or approvals required by applicable law.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1 Severability and Operation of Law. If any provision of this Agreement is
prohibited by the laws of any jurisdiction as those laws apply to this
Agreement, that provision shall be ineffective to the extent of such prohibition
and/or shall be modified to conform with such laws, without invalidating the
remaining provisions hereto.

 

38



--------------------------------------------------------------------------------

13.2 Modification. This Agreement may not be changed or modified except in
writing specifically referring to this Agreement and signed by the Purchaser and
each Seller.

13.3 Extension; Waiver. At any time prior to the Closing, the parties may
(a) extend the time for the performance of any of the obligations or other acts
of the other parties, (b) waive any inaccuracies in the representations and
warranties of any other party contained in this Agreement or in any document
delivered pursuant to this Agreement, or (c) waive compliance with any of the
agreements or conditions of any other party contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.
Further, no waiver by either party of any term, condition, default, or breach
shall constitute or be construed as a waiver of any other term, condition,
default, or breach of this Agreement.

13.4 References. All references to “Article”, “Articles”, “Section”, “Sections”,
“Exhibit”, “Exhibits”, “Schedule”, or “Schedules” are, unless specifically
indicated otherwise, references to Articles, Sections, Exhibits or Schedules, as
the case may be, of this Agreement.

13.5 Headings. The headings of Articles and Sections herein are inserted for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.

13.6 Governing Law; Jurisdiction; Service of Process. UNLESS OTHERWISE EXPRESSLY
INDICATED, THIS AGREEMENT AND ALL DOCUMENTS REQUIRED HEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA,
EXCLUDING SUCH LAWS THAT DIRECT THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. EACH SELLER AND PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENT AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE JUDICIAL DISTRICT FOR
PALM BEACH COUNTY, STATE OF FLORIDA OR FEDERAL COURT OF THE UNITED STATES
LOCATED IN THE SOUTHERN DISTRICT OF FLORIDA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND EACH SELLER IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREE THAT ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT WILL BE
BROUGHT, HEARD AND DETERMINED IN SUCH FLORIDA STATE COURT, OR TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH OF THE PARTIES HERETO AGREES THAT SERVICE OF NOTICE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS IF MADE PURSUANT TO SECTION
13.11 OF THIS AGREEMENT. NOTHING IN THIS

 

39



--------------------------------------------------------------------------------

AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

13.7 Public Announcements. Seller acknowledges that Purchaser’s status as a
publicly traded company (NASDAQ: RUTH) requires disclosure of this Agreement as
prescribed by law. No other public announcements with respect to this Agreement
or the transactions contemplated hereby will be made without prior notification
to the other party and consultation as to the content and the timing of the
release of such announcement, unless otherwise required by law.

13.8 Mutual Participation. Each party hereto has participated in the negotiation
of this Agreement with benefit of counsel. Accordingly, this Agreement shall not
be more strictly construed against either party.

13.9 Assignment, Survival and Binding Agreement. This Agreement and the Closing
Documents may not be assigned by Purchaser except to one or more Affiliates, in
which event Purchaser shall remain solidarily liable with its assignee for the
representations and warranties made herein and performance hereunder and may not
be assigned by any Seller, without the prior written consent of Purchaser. The
terms and conditions hereof shall survive the Closing as provided herein and
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns.
Representations, warranties, covenants, agreements and obligations of Sellers
and any Affiliate or ERISA Affiliate relating to any Employee Benefit Plan shall
survive the Closing until the expiration of the statute of limitations
applicable to such ERISA matters.

13.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

13.11 Notices. Any and all notices or other communications required or permitted
to be given under any of the provisions hereof shall be in writing and shall be
deemed to have been duly given and received when (a) personally delivered,
(b) sent for next day delivery by a recognized overnight delivery service (e.g.,
Federal Express) which guarantees next day delivery (“Overnight Delivery”),
(c) transmitted by facsimile transmission (with a copy sent by registered or
certified mail, return receipt requested, postage prepaid or Overnight
Delivery), or (d) mailed by first class registered mail, return receipt
requested, postage prepaid, transmitted or addressed to the parties at the
addresses set forth below:

 

If to Sellers:

   See Schedule 13.11

If to the Purchaser:

   Ruth’s Chris Steak House, Inc.    500 International Parkway, Suite 100   
Heathrow, Florida 32746    Attention: Craig S. Miller, President/CEO

With a copy to:

   Ruth’s Chris Steak House, Inc.    500 International Parkway, Suite 100   
Heathrow, Florida 32746    Attention: Thomas E. O’Keefe, General Counsel

 

40



--------------------------------------------------------------------------------

Or such other address as shall be furnished by such notice to the other parties.
The parties hereto agree that notices that are sent in accordance with this
Section 13.11 by (i) telefax will be deemed received on the date sent,
(ii) Overnight Delivery will be deemed received the day immediately following
the date sent, and (iii) U.S. Mail (certified or registered), will be deemed
received three (3) days immediately following the date sent.

13.12 Attorneys’ Fees. In the event of any dispute arising out of or relating to
this Agreement, whether it concerns the performance by any party hereunder, the
interpretation of any provision or otherwise, the prevailing party shall recover
reasonable attorneys’ fees in the pursuit and/or defense as the case may be of
such action, in addition to all other remedies afforded by law.

13.13 Entire Agreement, No Third Party and Beneficiaries. This Agreement,
together with the Exhibits and Schedules attached hereto, constitutes the entire
agreement among the parties hereto and supersedes any and all other prior
agreements and undertakings, both written and oral, among the parties hereto, or
any of them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein, is not intended to confer upon any person other than
Purchaser and Sellers any rights or remedies hereunder.

13.14 Post-Closing Obligations.

(a) Within fifteen (15) business days following the Closing Date, Sellers will
pay the aggregate amount, if any, owed to Purchaser (or any Affiliate of
Purchaser) by any and all Sellers under the Franchise Agreements or otherwise
owing to Purchaser (or any Affiliate of Purchaser) in connection with any
Seller’s Franchise Rights all calculated in accordance with the Franchise
Agreements.

(b) If any dispute arises with respect to, in connection with or otherwise
related to the amounts due to Purchaser (or any Affiliate of Purchaser) by the
Sellers under Section 13.14(a), which cannot be settled amicably by mutual
agreement, the Sellers shall pay to the Purchaser the disputed amount under
protest within thirty (30) days following the Closing Date and such dispute
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) (the “Rules”) and this Section 13.14.
In the event of such dispute, either party may serve notice of arbitration
(“Notice of Arbitration”) on the other party. Notwithstanding anything in
Section 13.11 above to the contrary, a Notice of Arbitration shall only be sent
by facsimile, confirmed by registered letter, postage prepaid, and shall be
effective on receipt of the facsimile by the party to whom it is addressed.
Proof of receipt of a facsimile shall be the answer back of the party to whom it
is addressed on the facsimile confirmation page. The Notice of Arbitration shall
be dated and, without prejudice to any right under the Rules permitting
subsequent modifications, shall specify the claims or issues which are to be
subjected to arbitration. The parties agree that the arbitration pane shall
consist of a single arbitrator appointed by the AAA upon application by either
party . The parties further agree that the AAA shall only appoint as the sole
arbitrator an attorney with at least 10 years of experience in franchising and
trademark law and who is a member of the American Bar

 

41



--------------------------------------------------------------------------------

Association section on franchising. The arbitrator appointed by the AAA shall
sit as a sole arbitrator and decide the matter with all the powers of the
arbitration tribunal, and the parties shall cooperate fully with such
arbitration, the award rendered or any subsequent enforcement thereof on the
basis of the arbitration being conducted by and the award being rendered by a
sole arbitrator. The arbitrator shall decide the matter as expeditiously as
possible; however, and in any event shall render a final judgment within sixty
(60) days of the date of the arbitrator’s appointment. The arbitration shall be
conducted in the English language in Tampa, Florida or such other city in the
State of Florida with a population according to the most recent United States
census exceeding 500,000 persons as is mutually acceptable to the Sellers and
the Purchaser or at such other place or places as the parties may agree upon.
The costs and expenses of the arbitrator, including, but not limited to, the
costs and expenses of administration of the arbitration proceeding, shall be
borne by the non-prevailing party or parties. The arbitration award shall be
final, binding and not subject to appeal and shall be enforceable in any court
of competent jurisdiction in any country.

(c) Sellers agree to use commercially reasonable efforts to promptly provide
Purchaser with all books and records as Purchaser may require to meet its
financial reporting obligations under applicable law.

(d) Purchaser agrees to use commercially reasonable efforts to promptly provide
Sellers with information requested by the Sellers’ for any tax filing
obligations.

(e) Sellers agree to provide Purchaser with copies of all notices sent by any
landlord under any of the Real Property Leases within three (3) business days of
receipt of such notice.

(f) At any time or from time to time after the Closing, at Purchaser’s request
and without further consideration, each Seller shall execute and deliver to
Purchaser such other reasonable instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information to take
other actions as Purchaser may reasonably deem necessary or desirable in order
to more effectively transfer, convey and assign to Purchaser, and to confirm
Purchaser’s title to, all of the Assets, and, to the full extent permitted by
law, to put Purchaser in actual possession and operating control of the
Business, Leased Premises, and Assets, and to assist Purchaser in exercising all
rights with respect thereto, and otherwise to cause such Seller to fulfill its
obligations under this Agreement.

13.15 Signatures. This Agreement and any documents delivered in connection
therewith may be transmitted and/or signed by telefacsimile. The effectiveness
of any such documents and signatures shall, subject to applicable law, have the
same force and effect as an original copy with manual signatures and shall be
binding on all parties hereto. Any signatures delivered by telefacsimile shall
be confirmed by a manually-signed copy thereof; provided, however, that the
failure to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature.

[Signatures to follow on next page]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

WITNESSES:

   

RUTH’S CHRIS STEAK HOUSE, INC.

     /s/ Tracey R. Pierre    

By:

 

/s/ Craig S. Miller

     

Name: Craig S. Miller

/s/ Zulma Gonzales    

Title: President/CEO

   

THOMAS J. MORAN, Jr., Individually

     /s/ J. Stan Harris    

/s/ Thomas J. Moran, Jr.

      /s/ Julie Miller        

PRIME STEAK – CHICAGO, INC.,

a Louisiana Corporation

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Secretary and Treasurer

   

PRIME STEAK – TROY, L.L.C.,

a Louisiana Limited Liability Company

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Managing Member

   

PRIME STEAK – NORTHBROOK, L.L.C.,

a Louisiana Limited Liability Company

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Managing Member

Signature Pages to Asset Purchase Agreement

 

1



--------------------------------------------------------------------------------

   

PRIME STEAK – PONTE VEDRA, L.L.C.,

a Louisiana Limited Liability Company

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Managing Member

   

PRIME STEAK – DETROIT, INC.,

a Louisiana Corporation

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Chairman of the Board

   

PRIME STEAK – MEMPHIS, INC.,

a Tennessee Corporation

    

/s/ J. Stan Harris

   

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Secretary

   

BEKMET, INC.,

a Tennessee Corporation

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Secretary

   

PRIME STEAK – JACKSONVILLE, L.L.C.,

a Louisiana Limited Liability Company

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Managing Member

   

T.J. MORAN AND ASSOCIATES, INC.,

a Louisiana Corporation

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Secretary and Treasurer

Signature Pages to Asset Purchase Agreement

 

2



--------------------------------------------------------------------------------

FOR PURPOSES OF (1) ACKNOWLEDGING THE OBLIGATIONS AND (2) AGREEING TO BE BOUND
BY THE TERMS, CONDITIONS AND AGREEMENTS SET FORTH IN ANY SECTION OF THIS
AGREEMENT WHERE PERFORMANCE IS REQUIRED, CAPITAL CITY RESTAURANTS, INC., HEREBY
INTERVENES IN THIS AGREEMENT.

 

   

INTERVENOR:

   

CAPITAL CITY RESTAURANTS, INC.,

a Louisiana Corporation

     /s/ J. Stan Harris    

By:

 

/s/ Thomas J. Moran, Jr.

     

Name: Thomas J. Moran, Jr.

/s/ Julie Miller    

Title: Secretary

Intervenor Signature Page to Asset Purchase Agreement

 

1



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF SELLERS

 

(a) Thomas J. Moran, Jr., individually;

 

(b) Prime Steak – Chicago, Inc., a Louisiana corporation;

 

(c) Prime Steak – Troy, L.L.C., a Louisiana limited liability company;

 

(d) Prime Steak – Jacksonville, L.L.C., a Louisiana limited liability company;

 

(e) Prime Steak – Northbrook, L.L.C., a Louisiana limited liability company;

 

(f) Prime Steak – Ponte Vedra, L.L.C., a Louisiana limited liability company;

 

(g) Prime Steak – Detroit, Inc., a Louisiana corporation;

 

(h) T. J. Moran and Associates, Inc., a Louisiana corporation;

 

(i) Prime Steak – Memphis, Inc., a Tennessee corporation; and

 

(j) Bekmet, Inc., a Tennessee corporation.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A-1

LEVELS OF INVENTORY

 

Item

   Nashville    Memphis    Chicago    Troy    Jacksonville    Northbrook    PVB
   Average

Meat

   14,223    8,994    7,684    9,096    17,895    4,838    8,189    10,131

Seafood (includes lobster)

   3,067    4,754    3,774    1,450    3,603    1,604    2,207    2,923

Other Food

   7,775    8,168    10,642    8,900    12,627    6,500    5,558    8,596

Wine

   15,302    26,964    30,827    25,400    34,121    22,327    26,493    25,919

Liquor

   6,669    12,514    13,976    7,414    11,762    8,721    9,652    10,101

Beer

   939    995    1,105    874    1,184    1,175    673    992                  
                     

Sub Total

   47,975    62,388    68,009    53,135    81,192    45,166    52,771    58,662

Smallwares

   23,984    28944    30,173    37,069    32,724    39,232    24,888    31,002
                                       

Total

   71,960    91,332    98,182    90,204    113,916    84,397    77,659    89,664

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ESTOPPEL CERTIFICATE AND CONSENT TO ASSIGNMENT

THIS ESTOPPEL CERTIFICATE AND CONSENT TO ASSIGNMENT (this “Agreement”) is issued
as of                     , 2006 by                                      (the
“Landlord”) at the request of Ruth’s Chris Steak House, Inc., a Delaware
corporation (“RCSH”) and, if applicable, one or more affiliates to whom it may
assign its purchase rights under the Asset Purchase Agreement before closing,
including, without limitation, RCSH Operations, L.L.C., a Louisiana limited
liability company (“RCSH LCC”) and RCSH Operations, Inc., a California
corporation (“RCSH Inc.”) (collectively, RCSH, its assignees. RCSH LLC and RCSH
Inc. being referred to hereinafter as the “Assignee”) and
                            , a                                         
(“Assignor”).

RECITALS

WHEREAS, Assignee and Assignor have entered into that certain Asset Purchase
Agreement (the “Asset Purchase Agreement”) with Thomas J. Moran, Jr.,
individually (“Moran”) and the following entities (each also a “Seller” and
collectively with Moran, the “Sellers”): Prime Steak – Chicago, Inc., a
Louisiana corporation; Prime Steak – Troy, L.L.C, a Louisiana limited liability
company; Prime Steak – Jacksonville, L.L.C., a Louisiana limited liability
company; Prime Steak – Northbrook, L.L.C., a Louisiana limited liability
company; Prime Steak – Ponte Vedra, L.L.C., a Louisiana limited liability
company; Prime Steak – Detroit, Inc., a Louisiana corporation; T. J. Moran and
Associates, Inc., a Louisiana corporation; Prime Steak – Memphis, Inc., a
Tennessee corporation and Bekmet, Inc., a Tennessee corporation and intervening
therein, Capital City Restaurants, Inc., a Louisiana corporation;

WHEREAS, pursuant to the Asset Purchase Agreement, Assignor has agreed to assign
all of its right, title and interest to that certain lease (the “Lease”) of the
property described on Schedule 1 attached hereto and the improvements located
thereon (collectively, the “Premises”) and Assignee desires to assume the Lease,
a complete copy of the Lease, together with all amendments, supplements and
modifications, is attached hereto as Schedule 2 and incorporated herein by this
reference;

WHEREAS, Assignor and Assignee intend to enter into that certain Assignment of
Lease (the “Assignment”), pursuant to which Assignor will transfer to Assignee,
all of Assignor’s right title and interest in and to the Lease and the Premises
subject to all of the payments, terms, covenants, obligations, agreements are
restrictions set forth in the Assignment; and

WHEREAS, Assignor and Assignee have requested that the Landlord provide an
estoppel certificate and consent to the Assignment and the Landlord has agreed
to such request on the terms and conditions hereinafter set forth.

 

Exhibit B



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and adequacy of which are hereby conclusively
acknowledged, Landlord hereby certifies and agrees as follows:

1. Certifications.

(a) Landlord certifies that Landlord is the landlord under the Lease and that
the Lease is legal, valid, binding and enforceable against Landlord in
accordance with its terms. The Lease has not been modified, changed, altered,
supplemented or amended in any respect, nor have any provisions thereof been
waived.

(b) Landlord certifies that the Lease is valid and in full force and effect on
the date hereof. Landlord does not have any agreements including, without
limitation, any options, rights of first refusal or similar arrangements, with
Assignor pertaining to the Lease or the Premises, other than the Lease.

(c) Landlord certifies that Assignor is the current lessee under the Lease. The
rent and other sums due and payable under the Lease have been paid through the
date of this Agreement and no default or breach exists on the part of the
Assignor. No event has occurred and no condition exists that constitutes, or
that would constitute with the giving of notice or the lapse of time or both, a
default by Landlord or, to the knowledge of Landlord, by Assignor under the
Lease. To the knowledge of Landlord, Landlord has no existing defenses or
offsets against the enforcement of the Lease by Assignor.

(d) Landlord certifies that the Lease is assignable to Assignee and hereby
consents and agrees to Assignor’s assignment of its right, title and interest in
and to the Lease and the Premises to Assignee, its successors or assigns and
certifies that the Lease will continue to be legal, valid, binding and
enforceable against Landlord on identical terms following the Closing (as
defined in the Asset Purchase Agreement).

(e) Landlord certifies that it has sent no notices of termination to Assignor
nor does Landlord intend to cancel or terminate the Lease or exercise any
options thereunder.

(f) Landlord certifies that there have been no disputes, oral agreement(s),
temporary waivers or forbearances in effect as to the Lease nor has Landlord or
to the best of Landlord’s knowledge, any other party to the Lease repudiated any
provision thereof.

2. Authority. Landlord represents, warrants and acknowledges that Landlord has
full power and authority to execute and deliver this Agreement as the only party
constituting the lessor under the Lease, without the requirement of consent from
a notice to any other party.

3. The Asset Purchase Agreement. Nothing contained in this Agreement shall be
deemed to supersede any of the obligations, agreements, covenants or warranties
of Assignee or Assignor contained in the Asset Purchase Agreement.

4. Release of Seller. Effective as of the Closing, Landlord hereby releases each
of the Sellers from any and all liability occurring under the Lease after the
date of the Closing.

 

Exhibit B



--------------------------------------------------------------------------------

Nothing herein shall be construed as releasing any of the Sellers from liability
for obligations under the Lease which arise prior to the date of the Closing.

5. Modification. This Agreement may not be modified except by an agreement in
writing signed by Landlord, Assignee and Assignor, or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon Landlord, Assignee and Assignor, and their respective heirs,
representatives, successors and assigns.

6. Counterparts. This Agreement may be executed in any number counterparts, all
of which when so executed shall be deemed to constitute one and the same
instrument.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

LANDLORD:

By:

    

Name:

    

Title:

    

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE 1

DESCRIPTION OF PREMISES

 

Schedule 1 to Exhibit B



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF LEASE

 

Schedule 2 to Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BILL OF SALE

THIS BILL OF SALE (this “Bill of Sale”), dated                     , 2006, is
from [                    , a                     ] (“Seller”) to [Ruth’s Chris
Steak House, Inc., a Delaware corporation (“RCSH”) and, if applicable, one or
more affiliates to whom it may assign its purchase rights under the Asset
Purchase Agreement before closing] including, without limitation, RCSH
Operations, L.L.C., a Louisiana limited liability company (“RCSH LCC”) and RCSH
Operations, Inc., a California corporation (“RCSH Inc.”) (collectively, RCSH,
its assignees, RCSH LLC and RCSH Inc. being referred to hereinafter as the
“Purchaser”).

Capitalized terms used but not otherwise defined in this Bill of Sale shall have
the meanings ascribed to them in that certain Asset Purchase Agreement by and
between Purchaser, Thomas J. Moran, Jr., individually, and the following
entities (each a “Seller” and collectively with Moran the “Sellers”): Prime
Steak – Chicago, Inc., a Louisiana corporation; Prime Steak – Troy, L.L.C., a
Louisiana limited liability company; Prime Steak – Jacksonville, L.L.C., a
Louisiana limited liability company; Prime Steak – Northbrook, L.L.C., a
Louisiana limited liability company; Prime Steak – Ponte Vedra, L.L.C., a
Louisiana limited liability company; Prime Steak – Detroit, Inc., a Louisiana
corporation; T. J. Moran and Associates, Inc., a Louisiana corporation; Prime
Steak – Memphis, Inc., a Tennessee corporation and Bekmet, Inc., a Tennessee
Corporation and intervening therein, Capital City Restaurants, Inc., a Louisiana
corporation (the “Asset Purchase Agreement”).

For the good and valuable consideration specified in the Asset Purchase
Agreement, the receipt and sufficiency of which is hereby acknowledged, Seller
does hereby bargain, grant, sell, convey, assign, transfer and deliver, free and
clear of all Liens (except for Permitted Encumbrances), unto Purchaser, its
successors and assigns, all of Sellers’ right, title and interest in, to the
Sellers’ Assets as further described in Section 2.01 of the Asset Purchase
Agreement.

TO HAVE AND TO HOLD said Assets unto Purchaser, its successors and assigns, to
and for its or their use forever.

This Bill of Sale is subject to the terms and conditions (including the
representations and warranties) contained in the Asset Purchase Agreement.

This Bill of Sale shall be binding upon Seller, and shall inure to the benefit
of, and be enforceable by, Purchaser and its respective successors and assigns.

This Bill of Sale may be executed in any number of counterparts, all of which
when so executed shall be deemed to constitute on and the same instrument.

This Bill of Sale shall be governed by, interpreted and enforced in accordance
with Louisiana law without the application of any conflicts of law provisions.

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale
effective as of the day and year first above written.

 

WITNESSES:

   

[SELLER]

                     

 

Exhibit C

Signature Page



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT OF LEASE

This ASSIGNMENT OF LEASE (this “Assignment”) is entered into as of the         
day of                     , 2006, by and between                             ,
a Louisiana                          (“Assignor”) and Ruth’s Chris Steak House,
Inc., a Delaware corporation (“RCSH”) and, if applicable, one or more affiliates
to whom it may assign its purchase rights under the Asset Purchase Agreement
before closing] including, without limitation, RCSH Operations, L.L.C., a
Louisiana limited liability company (“RCSH LCC”) and RCSH Operations, Inc., a
California corporation (“RCSH Inc.”) (collectively, RCSH, its assignees, RCSH
LLC and RCSH Inc. being referred to hereinafter as “Assignee”).

WHEREAS, Assignee and Assignor have entered into that certain Asset Purchase
Agreement (the “Asset Purchase Agreement”) with Thomas J. Moran, Jr.,
individually (“Moran”) and the following entities (each also a “Seller” and
collectively with Moran, the “Sellers”): Prime Steak – Chicago, Inc., a
Louisiana corporation; Prime Steak – Troy, L.L.C., a Louisiana limited liability
company; Prime Steak – Jacksonville, L.L.C., a Louisiana limited liability
company; Prime Steak – Northbrook, L.L.C., a Louisiana limited liability
company; Prime Steak – Ponte Vedra, L.L.C., a Louisiana limited liability
company; Prime Steak – Detroit, Inc., a Louisiana corporation; T. J. Moran and
Associates, Inc., a Louisiana corporation; Prime Steak – Memphis, Inc., a
Tennessee corporation and Bekmet, Inc., a Tennessee corporation and intervening
therein, Capital City Restaurants, Inc., a Louisiana corporation; and

WHEREAS, pursuant to the Asset Purchase Agreement, Assignor desires to assign
all of its right, title and interest to that certain lease (the “Lease”) of the
property described on Schedule 1 attached hereto and the improvements located
thereon (the “Premises”) and Assignee desires to assume the Lease currently
existing on the Premises, a complete copy of the Lease, together with all
amendments, supplements and modifications, is attached hereto as Schedule 2 and
incorporated herein by this reference.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1. Assignment. Assignor conveys, transfers, grants, delivers to and assigns to
Assignee all of Assignor’s right, title and interest in and to the Lease and the
Premises, [together with the right to receive any and all sums and proceeds
arising out of the Lease received from and after the date of conveyance of the
Lease and the Premises, including any uncollected rent attributable to any
period prior to the Closing Date.]

2. Assumption. Assignee hereby accepts the assignment and transfer of the Lease
and after giving effect to the assignment and transfer of the Lease, assumes and
agrees to be bound by the terms thereof and to pay, perform and fully discharge,
in accordance with their respective terms, the payment and performance
liabilities and obligations of Assignor under the Lease.

 

Exhibit D



--------------------------------------------------------------------------------

3. Binding Effect. This Assignment shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.

4. Construction; Definitions. This Assignment shall be governed by, interpreted
and enforced, in accordance with Louisiana law. Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Asset Purchase Agreement.

5. Survival and Binding Agreement. The terms and conditions hereof shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns.

6. Counterparts. This Assignment may be executed in counterparts, which taken
together shall constitute one original instrument.

[Signatures on following page]

 

Exhibit D



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment to be executed and
delivered as of the day and year first written above.

 

ASSIGNOR: [Insert Name]

By:

    

Name:

 

Title:

  ASSIGNEE: [Insert Name]

By:

    

Name:

 

Title:

 

 

Exhibit D

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

DESCRIPTION OF PREMISES

 

Schedule 1 to Exhibit D



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF LEASE

 

Schedule 2 to Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CONFIDENTIALITY AND NON COMPETITION AGREEMENT

THIS CONFIDENTIALITY AND NON COMPETITION AGREEMENT (this “Agreement”) is made
and entered into this              day of             , 2006, between Ruth’s
Chris Steak House, Inc., a Delaware corporation (“Company”), and Thomas J.
Moran, Jr. (“Moran”).

RECITALS

WHEREAS, Company, as a result of the expenditure of time, skill, effort and
money, developed and owns a unique System (the “System”) for the development and
operation of full-service restaurants under the name and mark Ruth’s Chris Steak
House (“RCSH Restaurants”);

WHEREAS, the System includes, but is not limited to, certain trade names,
service marks, trademarks, symbols, logos, emblems and indicia of origin,
including, but not limited to, the mark Ruth’s Chris Steak House and such other
trade names, service marks, trademarks, symbols, logos, emblems and indicia of
origin as Company may develop in the future to identify for the public the
source of services and products marketed under such marks (“Marks”) and under
the System and representing the System’s high standards of quality, appearance
and service; special recipes and menu items; uniform standards, specifications
and procedures for operations; quality and uniformity of products and services
offered; procedures for inventory and management and financial control; training
and assistance; and advertising and promotional programs; all of which may be
changed, improved and further developed by Company from time to time and are
used by Company in connection with the operation of the System (“Trade
Secrets”);

WHEREAS, the Marks and Trade Secrets provide economic advantages to Company and
many are not generally known to, and are not readily ascertainable by proper
means by, Company’s competitors who could obtain economic value from knowledge
and use of the Marks and Trade Secrets;

WHEREAS, Company has taken and intends to take all reasonable steps to maintain
the confidentiality and secrecy of the Trade Secrets;

WHEREAS, Company has previously granted Moran and certain of his Affiliates
(defined below) certain franchise rights, including use of the System and the
Trade Secrets, relating to the ownership operation and development of one or
more franchise restaurants in Louisiana, Florida, Illinois, Michigan and
Tennessee pursuant to certain agreements described on Schedule 1 attached hereto
(collectively, the “Franchise Agreements”);

WHEREAS, Company and, if applicable, one or more affiliates to whom it may
assign its purchase rights under the Asset Purchase Agreement before closing
including, without limitation, RCSH Operations, L.L.C., a Louisiana limited
liability company (“RCSH LCC”) and RCSH Operations, Inc., a California
corporation (“RCSH Inc.”) and Moran have entered into that certain Asset
Purchase Agreement (the “Asset Purchase Agreement”) with the following
Affiliates of Moran (together with Moran, collectively, the “Sellers”): Prime
Steak – Chicago, Inc., a

 

Exhibit E



--------------------------------------------------------------------------------

Louisiana corporation; Prime Steak – Troy, L.L.C., a Louisiana limited liability
company; Prime Steak – Jacksonville, L.L.C., a Louisiana limited liability
company; Prime Steak – Northbrook, L.L.C., a Louisiana limited liability
company; Prime Steak – Ponte Vedra, L.L.C., a Louisiana limited liability
company; Prime Steak – Detroit, Inc., a Louisiana corporation; T. J. Moran and
Associates, Inc., a Louisiana corporation; Prime Steak – Memphis, Inc., a
Tennessee corporation and Bekmet, Inc., a Tennessee corporation and intervening
therein, Capital City Restaurants, Inc., a Louisiana corporation;

WHEREAS, effective as of the Closing Date, all of the Franchise Agreements will
be terminated with the exception of the Franchise Agreement for the franchised
RCSH Restaurant located in Baton Rouge, Louisiana (the “Baton Rouge Franchise
Agreement”).

WHEREAS, Company and Moran have agreed on the importance to Company and other
licensed users of the System of restricting use, access and dissemination of the
Trade Secrets and the Sellers have agreed in Section 6.8 of the Asset Purchase
Agreement that the Company’s obligation to purchase the Assets (as defined in
the Asset Purchase Agreement) is subject to the condition that Moran enter into
this Agreement; and

WHEREAS, in order to induce Company to consummate the purchase under the Asset
Purchase Agreement on the Closing Date (as defined in the Asset Purchase
Agreement) Moran is willing to execute, deliver, perform and be bound by this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the parties agree as follows:

 

A. Defined Terms

1. “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
another Person, whether through ownership of voting equity interests, by
contract or otherwise.

2. “Closing Date” has the meaning set forth in the Asset Purchase Agreement.

3. “Person” means an individual, firm, corporation, general or limited
partnership, limited liability company, limited liability partnership, joint
venture, trust, governmental entity, association, unincorporated organization or
other entity.

4. “Territory” means, collectively, (a) the United States of America and its
territories, (b) any country, province, state or geographic area in which
Company (i) has used, sought registration of or registered the same or similar
Marks or (ii) operates or licenses others to operate a business under the same
or similar Marks, (c) any country, province, state or geographic area (i) where
any RCSH Restaurants is, or is intended to be located or (ii) within a fifty
(50) mile radius of the location of any RCSH Restaurants or food service
facility in existence or under construction or where land has been purchased or
a lease executed for the construction of a RCSH Restaurant or other food service
facility.

 

Exhibit E



--------------------------------------------------------------------------------

B. Confidentiality Agreement

1. Company has disclosed to Moran and certain of his Affiliates some or all of
the Trade Secrets relating to the System and not generally known by the public
or competitors. All confidential information and materials not generally known
by the public or competitors, including, without limitation, any Guidelines,
drawings, specifications, techniques and compilations of data which Company
provided to Moran and certain of his Affiliates will be deemed confidential
Trade Secrets for the purposes of this Agreement.

2. Moran and certain of his Affiliates previously received the Trade Secrets in
confidence and will, at all times, maintain them, or cause them to be
maintained, in confidence and Moran will not, and will cause his Affiliates not
to, at any time disclose or permit the disclosure of the Trade Secrets unless
required by law.

3. With respect to those Franchise Agreements and related rights to be
terminated in accordance with Section 9.9 of the Asset Purchase Agreement
effective as of the Closing Date (the “Terminated Franchise Agreements”), Moran
will not, and will cause his Affiliates not to, at any time make copies of any
documents or compilations containing some or all of the Trade Secrets without
Company’s express written permission unless required to be disclosed to
professionals (attorneys, accountants, etc) or by law.

4. On the Closing Date, with respect to the Terminated Franchise Agreements,
Moran will surrender, and will cause his Affiliates to surrender, any material
containing some or all of the Trade Secrets to Company, unless otherwise
required under the Franchise Agreements to surrender such materials on an
earlier date.

5. Moran will not, and will cause his Affiliates not to, at any time, directly
or indirectly, do any act or omit to do any act that could or would likely be
injurious or prejudicial to the goodwill associated with the Trade Secrets and
the System.

6. All Guidelines were loaned by Company to Moran and certain of his Affiliates
for limited purposes only and remain the property of Company and may not be
reproduced, in whole or in part, without Company’s written consent unless
required to be disclosed to professionals (attorneys, accountants, etc) or by
law. With respect to the Terminated Franchise Agreements, Moran will, and will
cause his Affiliates to, surrender the Guidelines to Company on the Closing
Date, unless otherwise required under the Franchise Agreements to surrender the
guidelines on an earlier date.

 

C. Agreement Not to Compete

1. In consideration of the purchase price paid by Company on the Closing Date to
Moran and his Affiliates pursuant to the Asset Purchase Agreement and in order
to protect the goodwill and unique qualities of the System, the confidentiality
and value of the Trade Secrets, and the goodwill associated with the Assets
acquired pursuant to the Asset Purchase Agreement, Moran agrees and covenants
that during the term of the Baton Rouge Franchise Agreement and for a period of
two years after the termination thereof (the “Non Compete Period”):

a. Not to, and will cause his Affiliates not to, divert, or attempt to divert,
directly or indirectly, any business, business opportunity, or customer of the
RCSH Restaurants to any competitor.

 

Exhibit E



--------------------------------------------------------------------------------

b. Not to, and will cause his Affiliates not to, knowingly employ, or seek to
employ, any person who is at the time (or has been within the preceding six
(6) months) employed by (i) Company, or any of its Affiliates, (ii) by Moran or
any of his Affiliates that are Sellers under the Asset Purchase Agreement or
(iii) by any other franchisee or developer of Company, or otherwise directly or
indirectly induce such person to leave that person’s employment. Nothing in this
Agreement shall prohibit the Sellers from hiring any current employee not hired
by Company within thirty (30) days of the Closing Date or any employee of the
Company whose employment is terminated by Company for any reason.

c. Not to directly or indirectly, for himself or through, on behalf of, or in
conjunction with any person, partnership or corporation, without the prior
written consent of Company, own, maintain, operate, engage in or have any
financial or beneficial interest of five percent (5%) or more of any
publicly-traded company in (including any interest in corporations,
partnerships, trusts, unincorporated associations or joint ventures), advise,
assist or make loans to, any restaurant business that is of a character and
concept similar to the RCSH Restaurants, including any fine dining restaurant
that offers prime steak as a primary menu item, and which business is located in
the Territory.

d. Not to, and will cause his Affiliates not to, solicit, induce, influence or
attempt to influence any supplier, lessor, licensor, or any other Person who has
a business relationship with Company, any Affiliate of Company, or had a
business relationship with any Seller under the Asset Purchase Agreement to
which the Company or any Affiliate of the Company succeeded, to discontinue or
reduce the extent or scope of such relationship with Company or any Affiliate of
the Company.

 

D. Miscellaneous

1. This Agreement shall not include Moran’s or any of his Affiliates (as defined
in the Asset Purchase Agreement) ownership in and operation of the franchised
RCSH Restaurant located in Baton Rouge, Louisiana pursuant to and in accordance
with the Baton Rouge Franchise Agreement or Moran’s or any of his Affiliates
ownership in and operation of “Ninfa’s Mexican Restaurant”, “T.J. Ribs”,
“Montana’s Rib and Chop House” and/or “Ruffino’s” restaurants, provided, that,
at no time during the Non Compete Period shall (i) the “Ninfa’s Mexican
Restaurant”, “T.J. Ribs”, “Montana’s Rib and Chop House” and/or “Ruffino’s” or
any other restaurant owned or operated by Moran or any of his Affiliates feature
prime steak as a primary menu item or (ii) Moran or any of his Affiliates
undertake any significant expansion or change the location of the existing
franchised RCSH Restaurant located in Baton Rouge, Louisiana that is the subject
of the Baton Rouge Franchise Agreement.

2. On the Closing Date, Moran shall execute this Agreement.

3. Moran agrees that in the event of a breach of this Agreement, Company would
be irreparably injured and be without an adequate remedy at law. Therefore, in
the event of such a

 

Exhibit E



--------------------------------------------------------------------------------

breach, or attempted breach of any of the provisions hereof, Company will be
entitled to enforce the provisions of this Agreement and will be entitled, in
addition to any other remedies which are made available to it at law or in
equity, to an injunction prohibiting such breach.

4. The non-prevailing party agrees to pay all reasonable expenses (including
court costs and reasonable attorneys’ fees) incurred by the prevailing party (as
determined by the court) in enforcing this Agreement.

5. Any failure by Company to object to or take action with respect to any breach
of any provision of this Agreement by Moran will not operate or be construed as
a waiver of or consent to that breach or any subsequent breach by Moran.

6. Moran acknowledges the receipt and adequacy of the consideration payable
under the Asset Purchase Agreement, a portion of which is good and valuable
consideration in exchange for Moran making the covenants contained in this
Agreement, and agreeing to be legally bound by the covenants contained in this
Agreement (and all other terms hereof).

7. Moran acknowledges (i) his responsibility to cause the Sellers and his other
Affiliates to comply with the limitations in this Agreement and (ii) that any
action taken by any of the Sellers or his other Affiliates that would, if taken
by Moran directly, constitute a breach of this Agreement shall constitute a
breach for which Moran is liable hereunder.

8. MORAN HEREBY IRREVOCABLY SUBMITS HIMSELF TO THE JURISDICTION OF THE STATE AND
THE FEDERAL DISTRICT COURTS LOCATED IN THE STATE, COUNTY OR JUDICIAL DISTRICT IN
WHICH THE COMPANY’S PRINCIPAL PLACE OF BUSINESS IS LOCATED. MORAN HEREBY WAIVES
ALL QUESTIONS OF PERSONAL JURISDICTION OR VENUE FOR THE PURPOSE OF CARRYING OUT
THIS PROVISION. MORAN HEREBY AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON HIM
IN ANY PROCEEDING RELATING TO OR ARISING UNDER THIS AGREEMENT OR THE
RELATIONSHIP CREATED BY THIS AGREEMENT BY ANY MEANS ALLOWED BY APPLICABLE STATE
OR FEDERAL LAW. MORAN FURTHER AGREES THAT VENUE FOR ANY PROCEEDING RELATING TO
OR ARISING OUT OF THIS AGREEMENT WILL BE THE STATE OR FEDERAL COURTS WITH
JURISDICTION OVER SEMINOLE COUNTY, FLORIDA; PROVIDED, HOWEVER, WITH RESPECT TO
ANY ACTION WHICH INCLUDES INJUNCTIVE RELIEF OR OTHER EXTRAORDINARY RELIEF,
COMPANY MAY BRING SUCH ACTION IN ANY COURT IN ANY STATE WHICH HAS JURISDICTION.

9. This Agreement, together with the Confidentiality and Non Competition
Agreement (Louisiana) between Company and Moran of even date herewith,
constitutes the entire contract among the parties relating to the subject matter
hereof and thereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, including, without limitation, the provisions of the Franchise
Agreements that cover the same or similar subject matter. This Agreement may be
modified only by a duly authorized writing executed by all parties.

 

Exhibit E



--------------------------------------------------------------------------------

10. All notices and demands required to be given hereunder will be in writing
and will be sent by personal delivery, expedited delivery service, certified or
registered mail, return receipt requested, first-class postage prepaid,
facsimile, telegram or telex (provided that the sender confirms the facsimile,
telegram or telex by sending an original confirmation copy by certified or
registered mail or expedited delivery service within three (3) business days
after transmission), to the respective parties at the following addresses unless
and until a different address has been designated by written notice to the other
parties.

If directed to Company, the notice will be addressed to:

Ruth’s Chris Steak House Franchise, Inc.

500 International Pkwy, Suite 100, Heathrow FL 32746

Facsimile: (407) 833-9625

Attention: General Counsel

If directed to Moran, the notice will be addressed to:

Thomas J. Moran, Jr.

570 Ocean Drive, Suite 202, Juno Beach, Florida 33401

Facsimile:

with a copy to:

[Entity Name], Stan Harris, President

2354 S. Acadian Thruway, Suite C, Baton Rouge, Louisiana 70808

Facsimile:

Any notices sent by personal delivery will be deemed given upon receipt. Any
notices given by telex or facsimile will be deemed given upon transmission,
provided confirmation is made as provided above. Any notice sent by expedited
delivery service or registered or certified mail will be deemed given three
(3) business days after the time of mailing. Any change in the foregoing
addresses will be effected by giving fifteen (15) days written notice of such
change to the other parties. Business days for the purpose of this agreement
excludes Saturday, Sunday and the following national holidays: New Year’s Day,
Martin Luther King Day, Presidents’ Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans Day, Thanksgiving and Christmas.

11. The rights and remedies of Company under this Agreement are fully assignable
and transferable and will inure to the benefit of its respective Affiliates,
successors and assigns. The respective obligations of Moran hereunder may not be
assigned by Moran without the prior written consent of Company.

12. Moran hereby represents to Company that Moran has read and understands, and
agrees to be bound by, the terms of this Agreement. Moran acknowledges that the
geographic scope and duration of the covenants contained in this Agreement are
the result of arm’s-length bargaining and are fair and reasonable in light of
(i) the importance of the goodwill acquired by Company via the Asset Purchase
Agreement, (ii) the nature and wide geographic scope of the

 

Exhibit E



--------------------------------------------------------------------------------

operations of Company, and (iii) the fact that Company’s business is conducted
throughout, and derived from, the entire geographic area where competition is
restricted by this Agreement.

13. It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable law, the parties hereto waive any provision of applicable law that
would render any provision of this Agreement invalid or unenforceable. If any
provision of this Agreement is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the effect of which comes as
close as possible to that of the illegal, invalid or unenforceable provisions.
The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

14. This Agreement may be executed in multiple counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

[Signatures on following page]

 

Exhibit E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as
witnessed by their signatures below.

 

    COMPANY:    

RUTH’S CHRIS STEAK HOUSE, INC.,

a Delaware corporation

ATTEST:

          

By:

    

Witness/Print Name:

   

Name:

 

Thomas J. Pennison, Jr.

     

Title:

 

Chief Financial Officer

         Witness/Print Name:             MORAN:      

Thomas J. Moran, Jr.

          Witness/Print Name:                Witness/Print Name:      

 

Exhibit E

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

 

Schedule 1 to Exhibit E



--------------------------------------------------------------------------------

FORM OF CONFIDENTIALITY AND NON COMPETITION AGREEMENT

(LOUISIANA)

THIS CONFIDENTIALITY AND NON COMPETITION AGREEMENT (this “Agreement”) is made
and entered into this              day of             , 2006, between Ruth’s
Chris Steak House, Inc., a Delaware corporation (“Company”), and Thomas J.
Moran, Jr. (“Moran”).

RECITALS

WHEREAS, Company, as a result of the expenditure of time, skill, effort and
money, developed and owns a unique System (the “System”) for the development and
operation of full-service restaurants under the name and mark Ruth’s Chris Steak
House (“RCSH Restaurants”);

WHEREAS, the System includes, but is not limited to, certain trade names,
service marks, trademarks, symbols, logos, emblems and indicia of origin,
including, but not limited to, the mark Ruth’s Chris Steak House and such other
trade names, service marks, trademarks, symbols, logos, emblems and indicia of
origin as Company may develop in the future to identify for the public the
source of services and products marketed under such marks (“Marks”) and under
the System and representing the System’s high standards of quality, appearance
and service; special recipes and menu items; uniform standards, specifications
and procedures for operations; quality and uniformity of products and services
offered; procedures for inventory and management and financial control; training
and assistance; and advertising and promotional programs; all of which may be
changed, improved and further developed by Company from time to time and are
used by Company in connection with the operation of the System (“Trade
Secrets”);

WHEREAS, the Marks and Trade Secrets provide economic advantages to Company and
many are not generally known to, and are not readily ascertainable by proper
means by, Company’s competitors who could obtain economic value from knowledge
and use of the Marks and Trade Secrets;

WHEREAS, Company has taken and intends to take all reasonable steps to maintain
the confidentiality and secrecy of the Trade Secrets;

WHEREAS, Company has previously granted Moran and certain of his Affiliates
(defined below) certain franchise rights, including use of the System and the
Trade Secrets, relating to the ownership operation and development of one or
more franchise restaurants in several states pursuant to various franchise
agreements described on Schedule 1 attached hereto (collectively, the “Franchise
Agreements”);

WHEREAS, Company and, if applicable, one or more affiliates to whom it may
assign its purchase rights under the Asset Purchase Agreement before closing
including, without limitation, RCSH Operations, L.L.C., a Louisiana limited
liability company (“RCSH LCC”) and RCSH Operations, Inc., a California
corporation (“RCSH Inc.”) and Moran have entered into that certain Asset
Purchase Agreement (the “Asset Purchase Agreement”) with the following
Affiliates of Moran (together with Moran, collectively, the “Sellers”): Prime
Steak – Chicago, Inc., a Louisiana corporation; Prime Steak – Troy, L.L.C., a
Louisiana limited liability company; Prime

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

Steak – Jacksonville, L.L.C., a Louisiana limited liability company; Prime Steak
– Northbrook, L.L.C., a Louisiana limited liability company; Prime Steak – Ponte
Vedra, L.L.C., a Louisiana limited liability company; Prime Steak – Detroit,
Inc., a Louisiana corporation; T. J. Moran and Associates, Inc., a Louisiana
corporation; Prime Steak – Memphis, Inc., a Tennessee corporation and Bekmet,
Inc., a Tennessee corporation and intervening therein, Capital City Restaurants,
Inc., a Louisiana corporation;

WHEREAS, effective as of the Closing Date, all of the Franchise Agreements will
be terminated with the exception of the Franchise Agreement for the franchised
RCSH Restaurant located in Baton Rouge, Louisiana (the “Baton Rouge Franchise
Agreement”).

WHEREAS, Company and Moran have agreed on the importance to Company and other
licensed users of the System of restricting use, access and dissemination of the
Trade Secrets and the Sellers have agreed in Section 6.8 of the Asset Purchase
Agreement that the Company’s obligation to purchase the Assets (as defined in
the Asset Purchase Agreement) is subject to the condition that Moran enter into
this Agreement; and

WHEREAS, in order to induce Company to consummate the purchase under the Asset
Purchase Agreement on the Closing Date (as defined in the Asset Purchase
Agreement) Moran is willing to execute, deliver, perform and be bound by this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the parties agree as follows:

 

A. Defined Terms

1. “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
another Person, whether through ownership of voting equity interests, by
contract or otherwise.

2. “Closing Date” has the meaning set forth in the Asset Purchase Agreement.

3. “Person” means an individual, firm, corporation, general or limited
partnership, limited liability company, limited liability partnership, joint
venture, trust, governmental entity, association, unincorporated organization or
other entity.

4. “Territory” means the following parishes in the State of Louisiana: Orleans,
Jefferson, St. Bernard, Plaquemines, St. Tammany, St. Charles, Lafouche, St.
John the Baptist, Tangipahoa, East Baton Rouge, West Baton Rouge, Livingston,
Ascension, Iberville, St. Helena, East Feliciana, West Feliciana, Pointe Coupee,
LaSalle, Grant, Rapides, Avoyelles, Natchitoches, Evangeline, Vernon, St.
Landry, Acadia, Lafayette, Iberia, St. Martin, Vermillion, Jefferson Davis,
Cameron, Calcasieu, Ouachita, Jackson, Lincoln, Union, Morehouse, Richland,
Caldwell, bossier, Webster, Caddo, DeSoto, Red River and Bienville.

 

B. Confidentiality Agreement

1. Company has disclosed to Moran and certain of his Affiliates some or all of
the Trade Secrets relating to the System and not generally known by the public
or competitors. All

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

confidential information and materials not generally known by the public or
competitors, including, without limitation, any Guidelines, drawings,
specifications, techniques and compilations of data which Company provided to
Moran and certain of his Affiliates will be deemed confidential Trade Secrets
for the purposes of this Agreement.

2. Moran and certain of his Affiliates previously received the Trade Secrets in
confidence and will, at all times, maintain them, or cause them to be
maintained, in confidence and Moran will not, and will cause his Affiliates not
to, at any time disclose or permit the disclosure of the Trade Secrets unless
required by law.

3. Moran will not, and will cause his Affiliates not to, at any time make copies
of any documents or compilations containing some or all of the Trade Secrets
without Company’s express written permission unless required to be disclosed to
professionals (attorneys, accountants, etc) or by law.

4. On the termination of the Baton Rouge Franchise Agreement, Moran will
surrender, and will cause his Affiliates to surrender, any material containing
some or all of the Trade Secrets to Company, unless otherwise required under the
Baton Rouge Franchise Agreement to surrender such materials on an earlier date.

5. Moran will not, and will cause his Affiliates not to, at any time, directly
or indirectly, do any act or omit to do any act that could or would likely be
injurious or prejudicial to the goodwill associated with the Trade Secrets and
the System.

6. All Guidelines were loaned by Company to Moran and certain of his Affiliates
for limited purposes only and remain the property of Company and may not be
reproduced, in whole or in part, without Company’s written consent unless
required to be disclosed to professionals (attorneys, accountants, etc) or by
law. On the termination of the Baton Rouge Franchise Agreement, Moran will, and
will cause his Affiliates to, surrender the Guidelines to Company, unless
otherwise required under the Baton Rouge Franchise Agreements to surrender the
guidelines on an earlier date.

 

C. Agreement Not to Compete

1. In consideration of the purchase price paid by Company on the Closing Date to
Moran and his Affiliates pursuant to the Asset Purchase Agreement and in order
to protect the goodwill and unique qualities of the System, the confidentiality
and value of the Trade Secrets, and the goodwill associated with the Assets
acquired pursuant to the Asset Purchase Agreement, Moran agrees and covenants
that during the term of the Baton Rouge Franchise Agreement and for a period of
two years after the termination thereof (the “Non Compete Period”):

a. Not to, and will cause his Affiliates not to, divert, or attempt to divert,
directly or indirectly, any business, business opportunity, or customer of the
RCSH Restaurants to any competitor.

b. Not to, and will cause his Affiliates not to, knowingly employ, or seek to
employ, any person who is at the time (or has been within the preceding six
(6) months) employed by (i) Company, or any of its Affiliates, (ii) by Moran or
any of his Affiliates that are sellers under

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

the Asset Purchase Agreement or (iii) by any other franchisee or developer of
Company, or otherwise directly or indirectly induce such person to leave that
person’s employment. Nothing in this Agreement shall prohibit the Sellers from
hiring any current employee not hired by Company within thirty (30) days of the
Closing Date or any employee of the Company whose employment is terminated by
Company for any reason.

c. Not to directly or indirectly, for himself or through, on behalf of, or in
conjunction with any person, partnership or corporation, without the prior
written consent of Company, own, maintain, operate, engage in or have any
financial or beneficial interest of five percent (5%) or more of any
publicly-traded company in (including any interest in corporations,
partnerships, trusts, unincorporated associations or joint ventures), advise,
assist or make loans to, any restaurant business that is of a character and
concept similar to the RCSH Restaurants, including any fine dining restaurant
that offers prime steak as a primary menu item, and which business is located in
the Territory.

d. Not to, and will cause his Affiliates not to, solicit, induce, influence or
attempt to influence any supplier, lessor, licensor, or any other Person who has
a business relationship with Company, any Affiliate of Company, or had a
business relationship with any Seller under the Asset Purchase Agreement to
which the Company or any Affiliate of the Company succeeded, to discontinue or
reduce the extent or scope of such relationship with Company or any Affiliate of
Company.

 

D. Miscellaneous

1. This Agreement shall not include Moran’s or any of his Affiliates (as defined
in the Asset Purchase Agreement) ownership in and operation of the franchised
RCSH Restaurant located in Baton Rouge, Louisiana pursuant to and in accordance
with the Baton Rouge Franchise Agreement or Moran’s or any of his Affiliates
ownership in and operation of “Ninfa’s Mexican Restaurant”, “T.J. Ribs”,
“Montana’s Rib and Chop House” and/or “Ruffino’s” restaurants, provided, that,
at no time during the Non Compete Period shall (i) the “Ninfa’s Mexican
Restaurant”, “T.J. Ribs”, “Montana’s Rib and Chop House” and/or “Ruffino’s” or
any other restaurant owned or operated by Moran or any of his Affiliates feature
prime steak as a primary menu item or (ii) Moran or any of his Affiliates
undertake any significant expansion or change the location of the existing
franchised RCSH Restaurant located in Baton Rouge, Louisiana that is the subject
of the Baton Rouge Franchise Agreement.

2. On the Closing Date, Moran shall execute this Agreement.

3. Moran agrees that in the event of a breach of this Agreement, Company would
be irreparably injured and be without an adequate remedy at law. Therefore, in
the event of such a breach, or attempted breach of any of the provisions hereof,
Company will be entitled to enforce the provisions of this Agreement and will be
entitled, in addition to any other remedies which are made available to it at
law or in equity, to an injunction prohibiting such breach.

4. The non-prevailing party agrees to pay all reasonable expenses (including
court costs and reasonable attorneys’ fees) incurred by the prevailing party (as
determined by the court) in enforcing this Agreement.

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

5. Any failure by Company to object to or take action with respect to any breach
of any provision of this Agreement by Moran will not operate or be construed as
a waiver of or consent to that breach or any subsequent breach by Moran.

6. Moran acknowledges the receipt and adequacy of the consideration payable
under the Asset Purchase Agreement, a portion of which is good and valuable
consideration in exchange for Moran making the covenants contained in this
Agreement, and agreeing to be legally bound by the covenants contained in this
Agreement (and all other terms hereof).

7. Moran acknowledges (i) his responsibility to cause the Sellers and his other
Affiliates to comply with the limitations in this Agreement and (ii) that any
action taken by any of the Sellers or his other Affiliates that would, if taken
by Moran directly, constitute a breach of this Agreement shall constitute a
breach for which Moran is liable hereunder.

8. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF LOUISIANA WITHOUT REFERENCE TO CHOICE OF LAW
PRINCIPLES. MORAN HEREBY IRREVOCABLY SUBMITS HIMSELF TO THE JURISDICTION OF THE
STATE AND THE FEDERAL DISTRICT COURTS LOCATED IN THE STATE, COUNTY OR JUDICIAL
DISTRICT IN WHICH THE COMPANY’S PRINCIPAL PLACE OF BUSINESS IS LOCATED. MORAN
HEREBY WAIVES ALL QUESTIONS OF PERSONAL JURISDICTION OR VENUE FOR THE PURPOSE OF
CARRYING OUT THIS PROVISION. MORAN HEREBY AGREES THAT SERVICE OF PROCESS MAY BE
MADE UPON HIM IN ANY PROCEEDING RELATING TO OR ARISING UNDER THIS AGREEMENT OR
THE RELATIONSHIP CREATED BY THIS AGREEMENT BY ANY MEANS ALLOWED BY APPLICABLE
STATE OR FEDERAL LAW. MORAN FURTHER AGREES THAT VENUE FOR ANY PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT WILL BE THE STATE OR FEDERAL COURTS
WITH JURISDICTION OVER SEMINOLE COUNTY, FLORIDA; PROVIDED, HOWEVER, WITH RESPECT
TO ANY ACTION WHICH INCLUDES INJUNCTIVE RELIEF OR OTHER EXTRAORDINARY RELIEF,
COMPANY MAY BRING SUCH ACTION IN ANY COURT IN ANY STATE WHICH HAS JURISDICTION.

9. This Agreement, together with the Confidentiality and Non Competition
Agreement between Company and Moran of even date herewith, constitutes the
entire contract among the parties relating to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof, including,
without limitation, the provisions of the Franchise Agreements that cover the
same or similar subject matter. This Agreement may be modified only by a duly
authorized writing executed by all parties.

10. All notices and demands required to be given hereunder will be in writing
and will be sent by personal delivery, expedited delivery service, certified or
registered mail, return receipt requested, first-class postage prepaid,
facsimile, telegram or telex (provided that the sender confirms the facsimile,
telegram or telex by sending an original confirmation copy by certified or
registered mail or expedited delivery service within three (3) business days
after transmission), to

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

the respective parties at the following addresses unless and until a different
address has been designated by written notice to the other parties.

If directed to Company, the notice will be addressed to:

Ruth’s Chris Steak House Franchise, Inc.

500 International Pkwy, Suite 100, Heathrow FL 32746

Facsimile: (407) 833-9625

Attention: General Counsel

If directed to Moran, the notice will be addressed to:

Thomas J. Moran, Jr.

570 Ocean Drive, Suite 202, Juno Beach, Florida 33401

Facsimile:

with a copy to:

[Entity Name], Stan Harris, President

2354 S. Acadian Thruway, Suite C, Baton Rouge, Louisiana 70808

Facsimile:

Any notices sent by personal delivery will be deemed given upon receipt. Any
notices given by telex or facsimile will be deemed given upon transmission,
provided confirmation is made as provided above. Any notice sent by expedited
delivery service or registered or certified mail will be deemed given three
(3) business days after the time of mailing. Any change in the foregoing
addresses will be effected by giving fifteen (15) days written notice of such
change to the other parties. Business days for the purpose of this agreement
excludes Saturday, Sunday and the following national holidays: New Year’s Day,
Martin Luther King Day, Presidents’ Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans Day, Thanksgiving and Christmas.

11. The rights and remedies of Company under this Agreement are fully assignable
and transferable and will inure to the benefit of its respective Affiliates,
successors and assigns. The respective obligations of Moran hereunder may not be
assigned by Moran without the prior written consent of Company.

12. Moran hereby represents to Company that Moran has read and understands, and
agrees to be bound by, the terms of this Agreement. Moran acknowledges that the
geographic scope and duration of the covenants contained in this Agreement are
the result of arm’s-length bargaining and are fair and reasonable in light of
(i) the importance of the goodwill acquired by Company via the Asset Purchase
Agreement, (ii) the nature and wide geographic scope of the operations of
Company, and (iii) the fact that Company’s business is conducted throughout, and
derived from, the entire geographic area where competition is restricted by this
Agreement. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable law, the parties hereto waive any provision of applicable law that
would render any provision of this Agreement invalid or unenforceable.

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

13. It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable law, the parties hereto waive any provision of applicable law that
would render any provision of this Agreement invalid or unenforceable. If any
provision of this Agreement is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the effect of which comes as
close as possible to that of the illegal, invalid or unenforceable provisions.
The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

14. This Agreement may be executed in multiple counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

[Signatures on following page]

 

Exhibit E (Louisiana)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as
witnessed by their signatures below.

 

    COMPANY:    

RUTH’S CHRIS STEAK HOUSE, INC.,

a Delaware corporation

ATTEST:

          

By:

    

Witness/Print Name:

   

Name:

 

Thomas J. Pennison, Jr.

     

Title:

 

Chief Financial Officer

        

Witness/Print Name:

          MORAN:    

Thomas J. Moran, Jr.

         

Witness/Print Name:

              

Witness/Print Name:

     

 

Exhibit E

Signature Page (Louisiana)



--------------------------------------------------------------------------------

SCHEDULE 1

 

Schedule 1 to Exhibit E (Louisiana)



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

This GUARANTY (this “Guaranty”) dated as of                     , 2006, is made
by Thomas J. Moran, Jr. (the “Guarantor”), in favor of Ruth’s Chris Steak House,
Inc., a Delaware corporation (“RCSH”) and, if applicable, one or more affiliates
to whom it may assign its purchase rights under the Asset Purchase Agreement
before closing including, without limitation, RCSH Operations, L.L.C., a
Louisiana limited liability company (“RCSH LCC”) and RCSH Operations, Inc., a
California corporation (“RCSH Inc.”) (collectively, RCSH, its assignees, RCSH
LLC and RCSH Inc. being referred to hereinafter as the “Purchaser”).

RECITALS

A. The Guarantor is the sole equity owner of the following entities: Prime Steak
– Chicago, Inc., a Louisiana corporation; Prime Steak – Detroit, Inc., a
Louisiana corporation; T. J. Moran and Associates, Inc., a Louisiana
corporation; Prime Steak – Memphis, Inc., a Tennessee corporation and Bekmet,
Inc., a Tennessee corporation and the Guarantor owns a 99% membership interest
in each of the following entities (T.J. Moran and Associates, Inc. owns a 1%
membership interest): Prime Steak – Troy, L.L.C., a Louisiana limited liability
company; Prime Steak – Jacksonville, L.L.C., a Louisiana limited liability
company; Prime Steak – Northbrook, L.L.C., a Louisiana limited liability
company; Prime Steak – Ponte Vedra, L.L.C., a Louisiana limited liability
company; (each of the above corporations and limited liability companies is
hereafter referred to as a “Seller” and collectively with the Guarantor, the
“Sellers”).

B. Pursuant to that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”) between Purchaser and the Sellers, the Sellers have sold to the
Purchaser certain Assets as described in the Asset Purchase Agreement.

C. The Purchaser has required, as a condition to consummation of the
transactions contemplated by the Asset Purchase Agreement, the execution of this
Guaranty by the Guarantor.

NOW, THEREFORE, for and in consideration of inducing the Purchaser to enter into
the Asset Purchase Agreement and other good and valuable consideration, the
Guarantor hereby covenants and agrees with the Purchaser as follows:

Section 1. Incorporation of Recitals; Defined Terms. The foregoing recitals are
incorporated herein by this reference. Capitalized terms used in this Guaranty
without definition shall have the respective meanings ascribed to such terms in
the Asset Purchase Agreement.

Section 2. Guaranty of Payment and Performance. The Guarantor hereby
unconditionally and irrevocably personally guarantees, to the Purchaser, the
punctual payment and performance when due, of the Sellers’ obligations which are
dischargeable in a commercially reasonable manner through the payment of money
(collectively, the “Obligations”) under the Asset Purchase Agreement,
specifically including the Obligations set forth in Section 11.1 of the Asset
Purchase Agreement. The Guarantor agrees that this Guaranty is a present and

 

Exhibit F



--------------------------------------------------------------------------------

continuing guaranty of payment and not of collectibility, and that the Purchaser
shall not be required to prosecute collection, enforcement or other remedies
against the Sellers, any other guarantor of the Obligations or any other Person,
or to enforce or resort to any collateral securing the Obligations or other
rights or remedies pertaining thereto, before calling on the Guarantor for
payment or performance. The Guarantor agrees that if, for any reason, the
Sellers shall fail or be unable to pay or perform, punctually and fully, any of
the Obligations, the Guarantor shall pay such obligations to the Purchaser or
perform such Obligations in full within 5 calendar days of the Purchaser’s
written demand. The Guarantor agrees that one or more successive actions may be
brought against the Guarantor as often as the Purchaser deems advisable, until
all of the Obligations are paid and performed in full.

Section 3. Continuing Guaranty. The Guarantor agrees that the obligations of the
Guarantor pursuant to Section 2 above shall be primary obligations, shall not be
subject to any counterclaim, set-off, abatement, deferment or defense based upon
any claim that the Guarantor may have against the Sellers (other than the
defense that the Obligations have already been paid or performed), any other
guarantor of the Obligations or any other Person, and shall remain in full force
and effect without regard to, and shall not be released, discharged or affected
in any way by any circumstance or condition (whether or not the Guarantor shall
have any knowledge thereof), including without limitation:

(a) any amendment, modification, extension, or other change in the Asset
Purchase Agreement;

(b) any furnishing, exchange, substitution or release of any collateral for the
Obligations, or any failure to perfect any lien on any of such collateral;

(c) any failure, omission or delay on the part of the Sellers or the Guarantor
to conform or comply with any term of the Asset Purchase Agreement;

(d) any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in the Asset Purchase Agreement;

(e) any action or inaction by the Sellers under or in respect of the Asset
Purchase Agreement, any failure, lack of diligence, omission or delay on the
part of the Sellers to enforce, assert or exercise any right, power or remedy
conferred on the Sellers in the Asset Purchase Agreement, or any other action or
inaction on the part of the Sellers;

(f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshaling of assets and liabilities or similar
events or proceedings with respect to the Sellers or the Guarantor, as
applicable, or any of their respective property or creditors, or any action
taken by any trustee or receiver or by any court in any such proceeding
including, without limitation, any proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”);

 

Exhibit F



--------------------------------------------------------------------------------

(g) any merger or consolidation of any of the Sellers into or with any person or
entity, or any sale, lease or transfer of any of the assets of the any of the
Sellers to any other person or entity;

(h) any change in the ownership of the equity of the Sellers or any change in
the relationship between the Sellers or the Guarantor, or any termination of any
such relationship;

(i) any release or discharge by operation of law of the Sellers or any other
guarantor of the Obligations from any obligation or agreement contained in the
Asset Purchase Agreement; or

(j) any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against the
Sellers or the Guarantor.

Section 4. Limitations. This Guaranty will be effective for a period of twelve
(12) months from the Closing (as defined in the Asset Purchase Agreement) and is
limited to the amount of One Million and No/100 Dollars ($1,000,000.00).

Section 5. Certain Waivers. The Guarantor unconditionally waives, to the extent
permitted by law, (i) notice of any of the matters referred to in Section 3
above, (ii) all notices which may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against the
Guarantor, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment and notice of any default or any event of default
(except to the extent that the Guarantor is entitled to such notice pursuant to
Section 2 of this Guaranty), (iii) any requirement to exhaust any remedies or to
mitigate the damages resulting from any default under the Asset Purchase
Agreement.

Section 6. Representations and Warranties. The Guarantor represents and warrants
to the Purchaser that (a) the Guarantor has a financial interest in each of the
Sellers, and (b) the Guarantor has examined the Asset Purchase Agreement as
executed and delivered prior to or on the date hereof.

Section 7. Reinstatement. The obligations of the Guarantor pursuant to this
Guaranty shall continue to be effective or automatically be reinstated, as the
case may be, subject to Section 4 above, if at any time payment of any of the
Obligations is rescinded or otherwise must be restored or returned by the
Purchaser upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Guarantor, the Sellers or any other guarantor of the
Obligations or otherwise, all as though such payment had not been made.

Section 8. Successors and Assigns. This Guaranty shall inure to the benefit of
the Purchaser and its respective successors and assigns. This Guaranty shall be
binding on the Guarantor, and the heirs, successors and assigns of the
Guarantor, and shall continue in full force and effect until all of the
Obligations are paid and performed in full, subject to Section 4 above.

 

Exhibit F



--------------------------------------------------------------------------------

Section 9. No Waiver of Rights. No delay or failure on the part of the Purchaser
to exercise any right, power or privilege under this Guaranty shall operate as a
waiver thereof, and no single or partial exercise of any right, power or
privilege shall preclude any other or further exercise thereof or the exercise
of any other power or right, or be deemed to establish a custom or course of
dealing or performance between the parties hereto. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by law. No notice to or demand on the Guarantor in any case shall
entitle the Guarantor to any other or further notice or demand in the same,
similar or other circumstance.

Section 10. Modification. The terms of this Guaranty may be waived, discharged,
or terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.

Section 11. Costs and Expenses. The Guarantor agrees to pay on demand all costs
and expenses incurred by or on behalf of the Purchaser (including, without
limitation, reasonable attorneys’ fees and expenses) in enforcing the
obligations of the Guarantor under this Guaranty.

Section 12. Joinder. The Guarantor agrees that any action to enforce this
Guaranty may be brought against the Guarantor without any joinder of the Sellers
or any other guarantor of the Obligations in such action.

Section 13. Severability. If any provision of this Guaranty is deemed to be
invalid by reason of the operation of any law, or by reason of the
interpretation placed thereon by any court or other governmental authority, this
Guaranty shall be construed as not containing such provision and the invalidity
of such provision shall not affect the validity of any other provision hereof,
and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.

Section 14. Notices. Unless otherwise specifically provided herein, any notice
or communication required or permitted to be given shall be provided in
accordance with the Asset Purchase Agreement.

Section 15. Taxes and Set-off by the Guarantor. All payments to be made by the
Guarantor hereunder will be made without set-off or counterclaim and without
deduction for any taxes, levies, duties, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever.

Section 16. APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
LOUISIANA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

Section 17. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY CONSENTS AND SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE JUDICIAL DISTRICT FOR PALM BEACH COUNTY, STATE OF FLORIDA OR
FEDERAL COURT OF THE UNITED

 

Exhibit F



--------------------------------------------------------------------------------

STATES LOCATED IN THE SOUTHERN DISTRICT OF FLORIDA, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY AND THE GUARANTOR IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREE THAT ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY WILL BE
BROUGHT, HEARD AND DETERMINED IN SUCH FLORIDA STATE COURT, OR TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

ONLY IF THE GUARANTOR REFUSES TO ACCEPT SERVICE OF PROCESS OR THE PURCHASER IS
OTHERWISE UNABLE TO EFFECT SERVICE OF PROCESS ON THE GUARANTOR FOR A PERIOD OF
TEN OR MORE CALENDAR DAYS AFTER SERVICE IS FIRST ATTEMPTED TO BE MADE, THE
GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE GUARANTOR BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE GUARANTOR, AT THE
ADDRESS SET FORTH IN THE ASSET PURCHASE AGREEMENT FOR NOTICES TO THE SELLERS AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

Section 18. WAIVER OF JURY TRIAL. THE GUARANTOR AND THE PURCHASER EACH HEREBY
WAIVES HIS, HER OR ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS GUARANTY. THE GUARANTOR AND THE PURCHASER
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY
AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS. THE GUARANTOR AND THE PURCHASER WARRANT AND REPRESENT THAT EACH HAS
HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

[Signatures on following page]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor and the Purchaser have executed this Guaranty
as of the date first above written.

 

GUARANTOR: Thomas J. Moran    PURCHASER: Ruth’s Chris Steak House, Inc., a
Delaware corporation By:      Name:   Title:  

 

Exhibit F

Signature Page



--------------------------------------------------------------------------------

EXHIBIT G

CONSENT AGREEMENT

This Consent Agreement dated as of                     , 2006, is by and among
Ruth’s Chris Steak House, Inc., a Delaware corporation (the “Company”), Thomas
J. Moran, a person of the full age of majority and who is domiciled in Palm
Beach County, Florida (“Mr. Moran”), and each of the following legal children of
Mr. Moran and Lois Alice Burke Moran (“Ms. Moran”) namely, Erin Sue Moran
Thrash, a person of the full age of majority and who is domiciled in Spicewood,
Texas, Elizabeth Butterfield Moran Vance, a person of the full age of majority
and who is domiciled in Bay City, Texas, Megan Kathleen Moran, a person of the
full age of majority and who is domiciled in Cumming, Georgia, Kathleen Andrews
Moran Jensen, a person of the full age of majority and who is domiciled in
Alpharetta, Georgia and Burke Thomasson Moran, a person of the full age of
majority and who is domiciled in Livingston, Montana (collectively, the “Moran
Children”).

RECITALS:

A. Mr. Moran and Ms. Moran were married on or about July 9, 1955 in Milwaukee,
Wisconsin.

B. Pursuant to that certain Matrimonial Regime Agreement entered into on
October 17, 2005 (the “Matrimonial Regime Agreement”), Mr. Moran and Ms. Moran
established a regime of separation of property as allowed by Louisiana Civil
Code Article 2370 et seq..

C. Pursuant to that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”), the Company, Mr. Moran, and certain entities directly or indirectly
owned 100% by Mr. Moran, agreed that, subject to the terms and conditions set
forth therein, the Company or its designee shall purchase the assets and
properties set forth on Schedule 1 hereto (the “Purchased Assets”) and
contemporaneous with the execution and delivery of this Consent ownership and
possession of the Purchased Assets shall be conveyed and delivered to the
Company or its designees or assignees.

D. As a condition to consummating the transactions contemplated by the Asset
Purchase Agreement and its obligation to purchase the Purchased Assets, the
Company requires Mr. Moran and the Moran Children (collectively, the “Moran
Parties”) to execute and deliver this Consent to the Company.

NOW THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

(1) Consent and Release. Each of the Moran Children hereby consents to the sale
of the Purchased Assets to the Company or its designees or assignees and as to
the Company, the subsidiaries and affiliates of the Company and each of their
respective officers, directors, employees and agents (collectively, the “Company
Parties”), each of the Moran Children hereby (a) releases, disclaims, and
quitclaims any and all rights, interests and benefits which any of them

 

Exhibit G



--------------------------------------------------------------------------------

has or may have in and to the Purchased Assets, including, without limitation,
any and all such rights, interests and benefits in respect of the Purchased
Assets arising under or in connection with the Matrimonial Regime Agreement, and
each of the Moran Children acknowledge and agree that 100% of the ownership
interest in the Purchased Assets is held by the Company or its designees or
assignees, free and clear of any claim by them, and (b) releases and forever
discharges any and all claims, demands, rights of action which each of them may
have against any of the Company Parties with respect to the Purchased Assets and
the sale thereof in accordance with the terms and conditions of the Asset
Purchase Agreement.

(2) Representations and Warranty. Each of the Moran Parties represents and
warrants to the Company, that, to the best of their knowledge, there are no
other children of Mr. Moran and Ms. Moran. Mr. Moran represents and warrants to
the Company (a) that he has been married only one time and then to Ms. Moran and
(b) the Matrimonial Regime Agreement has not been amended, supplemented or
otherwise modified since the date it was entered into.

(3) Severability. Whenever possible, each provision of this Consent shall be
interpreted in such a manner as to be effective and valid under Louisiana law,
but if any provision shall be prohibited by or be invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Consent.

(4) Governing Law. This Consent shall in all respects be construed in accordance
with and governed by the substantive laws of the State of Louisiana without
reference to its choice of law rules.

(5) Counterparts. This Consent may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

[Signatures appear on the following page.]

 

Exhibit G



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Consent to be
executed as of the date first above written.

 

RUTH’S CHRIS STEAK HOUSE, INC. By:      Name:   Title:  

    Thomas J. Moran, Jr.

    Erin Sue Moran Thrash

    Elizabeth Butterfield Moran Vance

    Megan Kathleen Moran

    Kathleen Andrews Moran Jensen

    Burke Thomasson Moran

 

Exhibit G

Signature Page